        Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 1 of 72



Honorable William H. Alsup
U.S. District Judge

May 21, 2020


My name is Maxime Levandowski and I am Anthony Levandowski’s younger brother. I’m a mechanical
engineer living in San Francisco. I grew up in Brussels, Belgium where I graduated from college. I’m
writing you today to talk about him. I know that he has pleaded guilty to trade secret theft, and that in
August he will appear in your court to be made aware of his sentencing. It is not my intention to dispute
the severity of what Anthony has done, you know the case better than I do and it is not my place anyway.
I imagine you have heard a lot about his career and achievements from the media, and this is why I would
like to provide more information about who Anthony is as a person and human being in his personal life. I
hope that these details will help you understand him better and help you make the appropriate decision on
sentencing day.

At 24, after graduation, I didn’t know what I wanted for my future self and was lost. I wanted to
accomplish great things but didn’t know where to start. It was easier to hang out with friends all day long
and do nothing, so that is what I did. One day I was on the phone with Anthony talking about my life and
he invited me to join him and my nephews in California. I had been wanting to do that for years but I was
afraid of leaving my comfort zone to move across the world far from everything I had ever known. I didn’t
even speak English. How could I ever live in a country where I didn’t speak the local language? I was
afraid, but California was exciting and I wanted to be closer to him and my two nephews so, I agreed and
packed my bags.

Since I studied architecture in college the first thing Anthony did when I moved to California was get me
signed up with English classes at Berkeley extension and ask me to make a 3D model of his backyard that
he wanted to remodel. Turns out he didn’t just want me to take two measurements of the yard and be
done. No. He pushed me to go to the City Hall after my English classes and ask for existing blue prints,
look up local urban regulations, etc. I had to do this in a broken English (I was still in the beginner group
and could only order some basic food at a restaurant). I was scared but I did it, and I was proud of myself.
This story isn’t about remodeling his backyard. I learned later that he already had a licensed landscape
architect working on it. It’s about Anthony treating me like I was capable and that he had no doubt I
could do it. What he did was show me that by pushing myself out of my comfort zone, I could do “it”.
Whatever the “it” might be. This is probably the most meaningful thing anyone has ever done for me and
it still has an impact on my life today.

Another meaningful event that comes to mind happened in Corsica, France. Anthony, our Mom, Sylvie,
and myself were in vacation in south of France for the summer. One of these summer days was spent at a
beach. It was the beginning of the afternoon, it was really hot and the wind was blowing like crazy. At
some point a group of what I recall to be around 20-30 people started screaming for help and waving
their arms towards the water. We got closer and saw that a teenage girl was struggling in the water, trying



                                                                                                 000001
        Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 2 of 72



to come back on the beach. The wind was so strong that the ocean was very rough and the waves had
become extremely dangerous. Before I even had time to fully realize what was happening I saw Anthony
running straight to the water. I remember him struggling to swim out to the girl and thinking to myself, he
would never come back alive. I was completely terrified. Of course, Anthony did come back with the girl
and she was safe. Everyone on that beach applauded him. Anthony risked his own life and didn’t hesitate
one second to help a stranger.

The latest example that comes to mind is from February 2020. COVID 19 was progressing extremely
quickly and me, my nephews, and Anthony were taking our dog to the dog park.             was afraid to touch
the gate to the park and Anthony asked him to think about ways to open doors without having to touch
them.         used his foot, and we all got excited and brainstormed about different ways that we could
open the door without our hands. When we got home we designed a first prototype of our idea. It was a
simple metal shelf that could go on the bottom of the door so that a foot could open the door. We called it
“Hands-Free”. Anthony then started to talk about how great it would be if businesses open during the
pandemic could have this so people wouldn’t have to touch the door knobs, so we placed an order for a
few hundred units of our design. When it arrived a few weeks later, the four of us went around to local
businesses to give them Hands Free. Many restaurants and grocery shops were excited. Even the
Firefighters! Pictures below.

This example means a lot to me because it reminds me of why I love my brother. I watch him with his two
sons,       and        and see that he helps them be better. He was the same way with me. Always
providing guidance and advice but never interfering. Since my youngest days I have looked up to him as
my mentor. Someone I would want to become growing up. Someone that always wants to share his
knowledge with others in order to help them grow personally and/or professionally. Numerous times he
provided me with opportunities and opened my eyes to things that I wouldn’t have ever considered being
possible. It is an understatement to say that I would not be the person I am today without him.

By telling you the above I tried to show you how much Anthony is a loving, trusting and role model for
me, our family but also many around him.

Thank you for reading my letter.

Regards,
Maxime Levandowski




                                                                                                000002
Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 3 of 72



                                    HANDS-FREE
                                    DOOR OPENER
                                   We are Max,                and Anthony; your
                                   Sausalito neighbors.

                                   We created "Hands-Free," a cleaner way to open
                                   doors by using your feet instead of your hands.

                                   Open front doors, bathroom doors, or any door
                                   you'd like with your foot for a sanitary entrance.

                                   This item is free and we'll install it for you as a
                                   neighborly gesture.


                                   Contact us at




                                                                                000003
       Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 4 of 72




Honorable William Alsup
U.S. District Judge




Honorable William Alsup, U.S. District Judge:

I write to you because my friend Anthony Levandowski has pled guilty to one count of trade
secret theft and, as a result, he is now facing sentencing by your court. I wish to share my view
of Anthony’s character and some of my personal experiences from our two decades of
friendship. At his core Anthony is, and consistently has been, an upstanding and down-to-earth
guy. He is an extremely hard worker, a great father, and a loyal friend.

This August marks twenty years since Anthony and I met as engineering students at UC
Berkeley. Our academic interests and sense of humor were similar, so we ended up as project
partners in several courses and became fast friends. Our friendship grew closer when we were
teammates in the 2004 DARPA Grand Challenge, an event that is widely regarded as the launch
of today’s autonomous vehicles industry. In the 15 years since the Grand Challenge, Anthony
remained focused on pursuing his passion for robotics, while my own career interests shifted
from engineering to law, academia, and business. I have been a member of the State Bar of
California since 2008 and I’ve held an academic appointment as Research Scholar in the
Program on Energy and Sustainable Development at Stanford University since 2012 (where I’ve
also taught courses in the Economics and Public Policy programs).

Anthony and I stayed friends as our career paths diverged—he was one of only twenty people
that my wife and I invited to our wedding in 2007—and we began working together again a little
over four years ago when I joined Otto as that company’s Head of Policy and Research. In 2018
we became business partners for the first time as the leaders of Pronto, another venture focused
on developing automated driving software for trucks. I am extremely proud that despite the odds,
we built Pronto into a successful company from scratch, taking into account the hard-earned
business and engineering lessons learned from Otto and the broader autonomous vehicles sector.

As a relatively early Otto employee and longtime friend of Anthony, I’ve had an up-close view
as Anthony faced the series of lawsuits he’s been embroiled in for the last three and a half years,
and the adverse impacts these matters have had on his life and career. To be clear, I understand
that Anthony has pled guilty to a trade secret theft. As a member of the State Bar of California, I
take this fact seriously and I believe that there should be—as there already have been—
consequences. I also believe that a person should be judged within the context of his broader
values and other actions. Who Anthony is and what drives him has been absent from the
salacious story that has played out in the press and devastated his professional and family life.
The character that I’ve read about in the news reports and court briefings bears little resemblance
to my friend of twenty years. There are a few things that I think are important to share with you
in order to provide a more complete and accurate impression of Anthony.




                                                                                        000004
        Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 5 of 72




Anthony is an intensely private and contemplative person. His natural instincts are very different
from the Silicon Valley “tech bro” archetype that he has been portrayed as. Anthony is very
charismatic and, at first glance, appears to be an extrovert for whom success comes easily. He
can easily socialize on a seemingly endless variety of topics and is always quick with a joke,
amusing movie reference, or tangential anecdote. If he enjoyed an occasional social drink (he
almost never consumes alcohol) he would be the perfect pub quiz teammate. But over the years,
I’ve come to realize that behind his sociable veneer is a deeply introverted person who rarely
truly opens up. It was many years into my friendship with Anthony before I learned that he did
not grow up with entitlement and privilege. To the contrary, he knows from personal experience
what it feels like to struggle just to get by financially, emotionally, and even academically
despite being a very smart person. His personality is not at all a natural fit with the entitled titans
of industry in Silicon Valley. Anthony does not party, does not drink, does not schmooze, does
not shamelessly self-promote (he is actually extremely self-critical), does not have an
“entourage” or “handlers”, and he can’t stand opulent displays of wealth, choosing to instead live
a modest lifestyle. I used to tease him about the fact that he didn’t fit in with tech’s power
brokers (something that, in hindsight, I feel really bad about given the way things played out),
but I’ve always known that Anthony’s failure to assimilate is actually a good thing for his
personality and basic human decency.

One aspect of Anthony’s character that is thankfully at odds with the Silicon Valley power
structure and culture is his steadfast refusal to engage in or condone tech’s prevalent sexism,
racism, and other unethical behavior. From the first time that a prominent venture capitalist flew
him on a private jet to Las Vegas back in 2004, through his years at Google, and on to Uber’s
acquisition of Otto, Anthony repeatedly relayed troubling anecdotes of distressing behavior that
he kept encountering. He told me of the impunity with which tech leaders and financiers acted
and he struggled with how to respond. Although I certainly cannot say for sure, I suspect that his
failure to “go with the flow” with discriminatory and unethical behavior (that he was expected to
partake in as a young, rich, straight, white man) helped seal his fate as an outsider that didn’t fit
in at tech’s zenith. What I do know for certain is that Anthony is a huge proponent of
meritocracy. In the face of a toxic engineering work culture in Silicon Valley, he managed to
carve out a long track record of empowering women in teams that he’s managed, promoting
women and minorities to senior leadership positions in his teams, and of actively remedying
equal pay discrepancies.

Anthony is also an active angel investor and mentor, including to Hyve, a social media startup
founded by a black entrepreneur which creates content initially targeted at Historically Black
Colleges and Universities. I was at Anthony’s house late at night a few days before Christmas
2018 when Hyve’s CEO Jibril Jackson (a high school friend of Anthony’s and, by a small world
coincidence, a former classmate of mine at Stanford Law School) dropped by unannounced.
Anthony and I were in the midst of an extremely busy period: our company Pronto had just come
out of stealth mode and we were both spending the bulk of the holidays working. Yet Anthony
made it a priority to immediately carve out several hours for Jibril that night, even though it
meant that we would stay up well past dawn to wrap up our Pronto-related work. In turn,
Anthony put himself at risk of missing a flight he had to catch that morning for a brief trip he had
promised his fiancée and kids.


                                                                                                     2

                                                                                            000005
        Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 6 of 72




Overall, I have repeatedly seen Anthony do a lot of good when it comes to modeling positive,
ethical behavior at the highest ranks of Silicon Valley. I am convinced he will redeem himself
and become an even more impactful social changemaker in tech if given the opportunity.

With respect to Anthony’s lifelong passion—robotics, in general, and self-driving vehicles, in
particular—there are three things that I believe bear your consideration when determining his
sentence. First, his robotics passion is just that, a deeply personal passion that has never been
fueled by a thirst for riches; and certainly not at someone else’s expense. Anthony’s successes
and mistakes are driven purely by an intense desire to solve the world’s greatest transportation
challenge. He’s always had a spartan, modest lifestyle and maintained his approachable
demeanor. The riches he amassed since our undergraduate days did not change him, and I do not
think he ever thought of himself as wealthy. Money has never been central to Anthony’s actions
or decisions, instead, he has always been focused on solving autonomy. In fact, Anthony’s
approach to finances and business dealings borders on careless naïveté. Anthony failed to realize
that although the technical nature of the self-driving challenge stayed more or less the same for
him, the surrounding ecosystem changed dramatically in the 15 years since we competed
together in the Grand Challenge. The band of misfits and tinkerers that comprised the space in
2005 was replaced by a vast, sophisticated industry with billions of dollars at stake. While
Anthony remains a world leader in engineering and innovation, he is out of his league when it
comes to navigating an autonomous vehicles ecosystem that revolves around giant multinational
corporations and their armies of bankers, consultants, and lawyers. His decision to forge ahead in
this complex new reality largely on his own, driven by his gullible belief that engineering merit
and truth would naturally prevail, has proven to be a ruinous misstep. This, of course, does not
excuse Anthony’s behavior in the matter before you, but I hope that it adds context.

Second, Anthony’s work ethic is second to none. It is a cliché to say that a hard worker is the
first one in and the last one out, but with Anthony this is true to an extreme. I often go to bed
well after midnight because of a late meeting or long conversation with Anthony as we work
through a problem or plan next steps for our business. By the time I wake up, I have multiple text
messages on my phone from him because he’s already somehow made it to the office hours
earlier and is well on his way to implementing what we had discussed the night before.

I find I have to keep running faster and faster just to keep up with Anthony. I’ve seen this for 20
years and it never ceases to amaze. Anthony is also incredibly good at leading by example,
eagerly taking on grunt work or helping others whenever needed, despite everything that is
already on his plate. This, too, goes to an extreme. As CEO of Otto he personally changed the
fans in the bathroom stalls—and insisted that I help him—because, as he rationalized it, we were
the tallest people around so it was easiest for us to just do it rather than bother the janitorial staff.
As Pronto CEO he took out the trash to the curb at night and picked up the syringes from drug
addicts abandoned in front of our office in the morning. And he’s never given an instruction to a
subordinate to do a task that he would not gladly do himself. I cannot imagine any other senior
executive at any company doing either the breadth or depth of work that Anthony does. It never
ceases to impress and motivate.

Anthony’s resilience is also a force of nature. He is tenacious and focused, consistently making
steady progress in the face of extreme challenges. This has always been true, but it has

                                                                                                        3

                                                                                              000006
       Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 7 of 72




crystalized for me while he’s wrestled with his legal troubles over the past three years. These
challenges would have mentally broken anyone else, but rather than succumbing to it all,
Anthony has done a lot of introspection and learned extremely hard lessons. This is reflected in
his approach to Pronto and his dedication to making it a positive culmination of a life’s work.
Since his criminal indictment last year, Anthony has not been able to continue leading Pronto
and he had to step down as CEO. Although this was a severe blow, he has remained dedicated to
helping us make rapid progress however and whenever he could.

Third, Anthony is one of the very few people who “walk the walk” on the safety of autonomous
vehicles. Our industry is long on promises and short on results for improving road safety. Most
conversations on autonomous vehicle safety are platitudes that those of us at Pronto label as
“safety theater,” meaning harmful rhetoric that creates the illusion of safety at the expense of
actually delivering improvements. While Anthony believes that autonomous will some day
radically improve safety, he has also pursued much nearer opportunities to make a difference.
Back in 2013—while he was at Google and I had a solo legal practice—Anthony frequently
encouraged me to pursue a class action lawsuit against those responsible for new cars having the
ability to speed. Anthony knows that speeding is a leading contributor to deadly car crashes and,
largely thanks to his work at Google, since 2013 pretty much every new car has been equipped
with GPS, and every smartphone has a built-in map that knows every street’s speed limit. For
someone like Anthony, it is a trivial technical challenge to write code for a dynamic speed
limiter that can quickly make speeding a thing of the past. As a result, Anthony was genuinely at
a loss to understand how, given those technological advancements, any vehicle could ever speed
again. He couldn’t believe that safety-oriented stakeholders were more interested in talking to
him about far-off robot cars than about much simpler solutions that could save many more lives
right away. A few years ago, when I headed policy and regulatory affairs work for Otto, Anthony
again returned to this theme and urged me to try and find a way to communicate this idea to
officials at the U.S. Department of Transportation. He additionally instructed me to advocate for
a policy of disabling a vehicle’s engine from starting if a driver was not buckled in. Anthony had
gone through the trouble of trying to uncover NHTSA’s “Click it or Ticket” advertising
campaign budget and realized that, for a fraction of the cost, all cars could be equipped with a
simple device that would mean “Click it or you can’t drive.”

Neither of these ideas was related to what we were trying to build at Otto, which was developing
fully autonomous trucks. But it made a strong impression on me that Anthony was very bothered
by the fact that people were overlooking near-term opportunities to save lives because they had
bought too much into the safety hype regarding autonomous vehicles. This is why when it comes
to Pronto, where we had more control over our destiny, we didn’t start off by promising a
magical driverless truck. We instead set about first building Copilot, an advanced driver
assistance system for trucks, which is a real product that can save lives and prevent crashes
today. Even with Pronto, we still face significant market pressures to forego driver assist and
instead go straight to driverless trucks. But at the very least we’ve been able to establish
ourselves—thanks in large part to Anthony—as leaders in closing the curtains on the safety
theater of the autonomous vehicles industry.

In light of this background, I hope that you will appreciate why Anthony has grown impatient
with the industry and, at times, undiplomatically voiced his frustrations. In a cruel irony, during

                                                                                                      4

                                                                                          000007
       Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 8 of 72




the Waymo civil litigation testimony in your courtroom in February 2018, there was a lot of
focus on an internal Google email Anthony had sent urging the company to focus on improving
its underperforming software and avoid distractions like redundant braking. The inference was
that Anthony was reckless by voicing opposition to the redundant braking work. But, in reality,
most in the industry have since recognized that Anthony was correct to point out that redundant
systems would only become important in the far-off future, but would have done almost nothing
to improve the safety of Google’s test fleet back in 2015. In hindsight, the focus on Anthony’s
opposition to redundant braking in that trial was just another example of safety theater: saying
things that, to a non-expert, sound like they improve safety (redundant braking) at the expense of
the key safety issue (the need for better software) that hampers autonomous vehicles
development. Even Waymo have now essentially conceded the point, as their recent public
statements are noticeably more focused on touting the quality of their driver software rather than
any mechanical redundancies. Unfortunately, Anthony made his point too bluntly and left
himself exposed to having his words twisted and used against him.

In a similar example of misconstruing Anthony’s words and actions on safety, a New Yorker
article written in 2018 falsely suggested that Anthony had recklessly caused an injury crash
while improperly testing a Google vehicle many years earlier. This anecdote was picked up by
lots of additional media and did serious harm to Anthony’s reputation. In reality, the crash
described in the New Yorker never happened. A video of the supposed incident in question has
been available publicly on YouTube since 2011. It was posted there years ago because it used to
be an example that Google executives proudly gave in public about how to safely test vehicles. It
was apparently only after litigation arose that the story morphed into a scary one about
Anthony’s supposed recklessness. This false story did real harm to our new business at Pronto –
multiple prospective customers and investors brought up this anecdote when evaluating whether
to do business with us–so Anthony and I tried to correct the record. Unfortunately, when we
approached journalists with the facts, backed by video evidence, they tended to be sympathetic,
but none took the opportunity to write the correction. The reporters were mostly of the view that
the harm had unfortunately already been done and, moreover, they didn’t want to risk losing
their access to a tech giant by writing a story that countered Google’s. I find that troubling both
as someone working in the industry and as a citizen committed to transparency and
accountability. It was sad and maddeningly frustrating to watch Anthony struggle in vain for
many months to correct this hurtful and untrue story. What had once been hailed as a prime
example of his great work had been twisted into the exact opposite, but nobody seemed
interested in the facts. He still struggles to cope with the reality of how this traumatic episode
played out because he still hasn’t been able to find a platform to tell his side of it.

Sadly, it gets even worse. When Uber’s autonomous vehicle division killed a pedestrian in
Arizona in March 2018, there was a whisper campaign with anonymous press leaks to try and
paint this incident as stemming from the culture that Anthony had instilled at Uber. The reality is
that Anthony worked at Uber for only nine months and had been fired from there ten months
before this deadly crash. It was the new leadership that took over from him who made the
decision to disable a safety-critical system that Anthony had championed, and which would
likely have prevented that death.




                                                                                                  5

                                                                                        000008
        Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 9 of 72




I am relating all this to you because there has been a concerted effort by the PR machines of
Anthony’s former employers to conveniently paint him as a reckless and evil person. Please do
not allow this effort to succeed and to influence your judgment. Anthony did do something
wrong. But both Google and Uber have since opportunistically seized on that wrong act, publicly
connected it to a string of unrelated and untrue stories, and thereby succeeded in spinning a much
more sinister tale about Anthony’s character, motivations, and actions. I think that’s unjust. His
reputation is now in ruins because the story has been strategically spun out to paint him in the
worst possible light. I’ve resigned myself to the idea that correcting the PR record is a battle lost.
Anthony’s adversaries have unlimited resources and, to make matters worse, he has always
struggled with public speaking and direct confrontation. I know that Anthony is deeply hurt by
the way he has been portrayed, and he is unfortunately all but paralyzed on the PR front, unable
to drum up his spirits to push back against the ongoing all-out assault on his character. It is
simply beyond him financially and emotionally to mount an effective campaign. The best
Anthony can do is keep his head down, remain resilient, continue to innovate, and try to hold on
to his deepest convictions about meritocracy and the value of his work. It’s his only way to stay
sane, productive, and to maintain a modicum of normal life.

I respectfully urge you to not let the demonstrably false public campaigns against Anthony be a
factor in your sentencing decision. The reality is that Anthony’s God-given talent, combined
with his incredible work ethic, has yielded enormous benefits to many people over the last
decade. He deserves a chance to continue to innovate and there will be meaningful public
benefits thanks to his work. I also fear that everyone, even Anthony, has a breaking point. So I
plead with you to not hand down a severe sentence that will extinguish his incredible drive and
to instead show mercy and help those of us that are his friends to put Anthony in a position
where he will redeem himself.

Lastly, I want to end this letter with a plea for leniency on a more personal level. It would be
heartbreaking for Anthony to be removed for any length of time from the lives of his two boys.
He is an incredible father and has inspired me to become a better father myself. My firstborn son
was born two years to the day after Anthony’s elder son. At the time, I was facing an inflection
point in my personal and professional life and I was suffering from a fairly deep depression. I felt
insecure, unprepared, and guilty about becoming a parent in that state. Anthony, who is usually
not much on social norms and visits, dropped by the evening after we brought our son home and
was extremely positive, gentle, and supportive. I don’t know whether he could sense my
insecurities or not—I don’t recall voicing them to him—but he started talking about how he’d
learned that it was a mistake to take parenting actions out of a sense of guilt, obligation, or “for
the sake of the kids.” Instead, he recommended that we, as parents, needed to build up our
confidence because “you can’t have happy kids if you are unhappy.” He helped me grow my
confidence in my parenting instincts and to respect myself and my kids. I’ve even had the
pleasure to pass on some of his words of wisdom to other insecure new parents. In the nearly
eight years since, we’ve both had another son and, as Anthony has stayed two years ahead of me
on the parenting front, he’s continued to offer support and good advice as the kids grow and
enter new stages. He never fails to ask about how my boys are doing and I’ve had the
opportunity to watch him grow his bonds with both of his sons.




                                                                                                    6

                                                                                           000009
       Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 10 of 72




Those boys have gone through a lot and already paid a heavy price for Anthony’s actions.
Anthony himself has paid an enormous price. I realize that from a procedural point of view, this
criminal case is distinct from the four other civil matters that Anthony has been embroiled in,
some of which are ongoing. Yet all five disputes center on essentially the same facts. It’s been
nearly four years of constant litigation, as a result of which Anthony has lost his reputation and
many friends, he is bankrupt, he can no longer lead Pronto, his family life has been upended, and
he now faces the prospect of prison. A lengthy sentence would only deal Anthony a further
devastating blow that he does not deserve. It is my sincere hope and plea that you will deem it fit
to let his sentence be the starting point of a redemptive rehabilitation for Anthony and not a
continuation of a punitive punishment.

Thank you for your consideration and please contact me if you have any questions about my
letter.


Sincerely,


Ognen Stojanovski




                                                                                                  7

                                                                                        000010
       Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 11 of 72




July 9, 2020

Honorable William H. Alsup, U.S. District Judge
San Francisco Courthouse
450 Golden Gate Avenue
San Francisco, CA 94102

To the Honorable William H. Alsup, U.S. District Judge:

My name is Peter Skewes-Cox, Jr., and I am a senior research investigator at the Novartis Institutes for
BioMedical Research, where I lead a team of data scientists supporting a variety of projects relating to
human health with the goal of discovering new medicines. I’ve known Anthony Levandowski since the
Fall of 1996, when we began our junior year of high school together as classmates at San Francisco
University High School. As his friend of nearly 25 years, I’m writing to you to tell you more about
Anthony and the great person I know him to be. I am aware he recently pled guilty to one count of trade
secret theft, and I know you will be sentencing him the first week of August.

Anthony and I became fast friends in high school, as we both enjoyed academic success while
maintaining active social lives. In getting to know each other better, his innate self-confidence rubbed off
on me, and I believe my devotion to family rubbed off on him. I am the eldest of five children, and my
parents were married for 40 years before my mother’s untimely death in 2018; when Anthony moved to
the US, he left his mother and younger brother in Belgium to live with his father and step-mother in the
Bay Area. It wasn’t long after we met before Anthony was coming by my childhood home several times a
week – at 6’7” but thin as a rail in high school, I recall my mother always trying to fatten him up; she
often joked “are your parents feeding you at home?”. The first time Anthony celebrated Thanksgiving, he
joined my family and me for a feast at my childhood home in San Francisco – my mom was overjoyed to
see him wolf down plate after plate of her cooking. Even today it’s a memory Anthony cherishes, as it
was his first real exposure to home life in a large American family. My parents instantly approved of and
encouraged my friendship with Anthony, as he always managed to have a light-hearted, jovial attitude, a
polite and respectful demeanor towards my parents and his own, and an unwavering, intense focus on his
work, traits he still carries to this day.

When we began at UC Berkeley in 1998, Anthony was one of the only freshmen to own a home – mature
and driven, he managed to come to an arrangement with his parents where (if memory serves) he’d pay
the mortgage and taxes each month in exchange for equity in the home. At the time, to the rest of his
friends, it was both unfathomable and amazing: we had an off-campus hangout and a taste of the real
world away from the dorms, as he opened his home to me and our group of friends. Anthony spent his
fair share of time in and around the dorms too; despite his intense focus on his grueling engineering
coursework, he thrived on his time spent with friends and making new ones. Over the course of the rest of
our time in Berkeley, we followed different paths and spent less time together, but we always remained in
contact. Whether it was jetting up to Lake Tahoe (a place near and dear to us both) for a weekend and him
letting me bring along a friend or girlfriend along to his family’s cabin, or laughing about a crazy story




                                                                                                000011
        Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 12 of 72




from high school or dorm life, I have never known Anthony to be less than a dedicated and generous
friend. I recall a specific instance in Berkeley where I misspent the small allowance provided to me by my
parents, and when I mentioned the stress I was feeling about having to sheepishly approach my parents
about it, Anthony wrote me a check without a second thought and let me pay him back whenever I had
my matters in order.

This wasn’t a one-time instance of Anthony being generous with a friend: a few years ago, Anthony and I
met another high school friend of ours for dinner in Oakland. Our friend, a lawyer-turned-entrepreneur,
spent much of the meal telling us about his product idea and how he was struggling to bring it fruition.
Not only did Anthony boost his spirits, provide him some fantastic advice for how to advance his idea,
and pick up the check for dinner, after dinner Anthony wrote him an extremely generous check and asked
him to spend it wisely on outside software developer help in hopes it would push him towards his dream.
This wasn’t a financial investment by Anthony, it was a gift with no strings attached. Our dinner was
truly just a few old friends catching up, not a business meeting in disguise. We couldn’t believe it, but
Anthony brushed it off and said he knew we’d do the same were we in position to. I have some generous
friends and I have some successful friends, but I’ve never seen anyone so nonchalantly give a gift so
generous to a friend, let alone to someone he hadn’t seen in over a decade. This is the Anthony
Levandowski I know and love.

In the years after we graduated from UC Berkeley – me on the “five year plan” after changing majors,
Anthony finishing both his Bachelor’s and Master’s degrees in the same time frame – we continued in our
individual lives at our own paces. Shortly after I began the PhD program in Bioinformatics at UC San
Francisco, Anthony was rising up the ranks at Google and his work started garnering press attention. My
friends and I were so proud to see what we had always sensed beginning to come to fruition: that
Anthony, a brilliant engineer and the hardest working, most driven person we’d ever met, was going to
change the world for the better. Lost in the press coverage and the courtroom drama is the real reason
Anthony dedicated himself to developing autonomous vehicles: when his children’s mother was pregnant
with        his first-born son, she was in a devastating car accident that almost led to them losing the
baby. When it happened, Anthony was shaken to his core, but it was also the moment he decided that he
would be the one to make deaths due to automobile accidents obsolete.

Shortly after he joined Google, he spearheaded what we now know as the Google Maps “StreetView”
project – the feature where one can zoom into the map and virtually “drive” around different parts of the
world to see what things look like from the street level. If I recall correctly, his initial goal was to simply
map the streets of San Francisco so the autonomous vehicles he was developing would have a higher
resolution map loaded in memory when navigating city traffic. As one might imagine, mapping an entire
city block-by-block is no trivial task, especially for an engineer with much more important things to do
than drive up and down every block in San Francisco. The ever-resourceful Anthony reached out to me to
ask if I knew anyone who’d be interested in doing the mapping work. When I mentioned my younger
brothers (both students at the time) might be interested, he came by my parents’ house, showed us the
decked out Volkswagen he was working on, explained to my brothers what they needed to do and which
streets needed to be mapped, and left them the keys. He paid them out of pocket for their work, and when




                                                                                                   000012
        Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 13 of 72




one of my brothers inexplicably started smoking in the vehicle one afternoon “because [he] got bored,”
instead of relieving him of his duties, Anthony laughed about it and asked him to try not to smoke in the
vehicle full of expensive robotics and computers the next time he got bored. Hilarity aside, my brothers
still talk about how cool it was that my friend Anthony gave them their first “real jobs,” driving the first-
ever StreetView car around San Francisco.

The rest of Anthony’s story is well-known by now, as the press and attention he’s garnered heated up,
boiled over, and ultimately took a dark turn. But throughout this whole process, despite all the new and
different challenges he’s faced, he has never once stopped being a caring, generous friend. While he is
reluctant to discuss matters pertaining to his case with me – partly because he wants to shield me from his
legal issues, partly because this has been the most humbling experience of his life – Anthony and I never
lost touch with one another. Before the pandemic hit, he’d routinely buy me lunch near my office in
Emeryville (he never lets me pay even though I can afford it now!) and we’d walk through our old
stomping grounds near Berkeley, catching up. After my mother died, he routinely sent messages checking
up on me and my family, asking for updates on my siblings – it was heartwarming to hear that he helped
bring his younger brother to the US after almost two decades living apart on different continents. He
recently shared with me that his brother’s English was improving, which gave me a flashback to first
meeting the freakishly tall Belgian kid with the funny accent (since disappeared) almost 25 years ago.
Fair or not, the press has painted a certain picture of Anthony throughout this multiyear ordeal, but the
one thing missing from the news coverage – both the accolades and criticisms – is the type of father, son,
brother, and friend Anthony is and has always been. I hope that my note is well-received, and no matter
his fate, if I have shed even a little bit of light on the positive aspects of my good friend, I know I’ll have
done my job.

Finally, it’s not my place to comment on Anthony’s case, and I know Anthony will pull through this no
matter what challenges await – even if, heaven forbid, that means him serving time away from his young
sons. But as his friend, the most difficult part about this situation has been that there is nothing I can do to
help him in the manner in which I know he’d be dying to help me. It feels like I’ve left him to fend for
himself, stuck between two powerful corporations and the US judicial system. His reputation has taken a
massive hit, he’s filed for bankruptcy protection, and every day he spends on his case is another day the
world will have to wait for autonomous vehicles to hit the road. Don’t get me wrong: I am not suggesting
that because he is a generational talent, he should suffer no consequences for his crimes, nor is that for me
to decide. On the contrary, I believe he has already suffered a great deal. And when I think of the victims
of his admitted crime, I can’t help but dwell on the fact that when this is all said and done, on balance, his
former employers will have still gained greatly from his employment. In other words, if the punishment
for his crime need be proportional to the losses incurred by its victims, I believe to my core that he’s
already served his sentence several times over.

Thank you so much for reading.

Sincerely,
Peter Skewes-Cox, Jr.




                                                                                                    000013
       Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 14 of 72




To the Honorable William Alsup, U.S. District Judge:

My name is Jibril Jackson. I am an attorney and CEO and founder of HYVE, a social
networking aggregation platform. I am a graduate of Stanford Law School , Morehouse
College, and University High School ("UHS") ... which is where I met Anthony
Levandowski.

I'm aware that Anthony has plead guilty to trade secret theft, and that in August he will
be sentenced by your honor. Since I know Anthony well, I thought it important for me to
tell you about the person I know Anthony to be.

I have known Anthony for twenty-five years. We met on a basketball court. We were
both members of our high school's basketball team. Anthony was a good teammate
from the start. To put it bluntly, I was a part of a social experiment at UHS where the
school opened their doors to a few high achieving members of the generational poor.
Like any experiment there were points of friction. The wealthy majority-to which the
vast majority of my classmates belonged-was beset by blind spots.

Anthony, to his credit, was never blind . In his quiet way, he would often intervene on
my behalf in situations where my own considerable pride required silence. At his
behest, his family approached my mother during a game to offer up their home as ref-
uge on practice nights. Since my hour plus commute took me through some of the most
dangerous parts of the East Bay, I was grateful for that unexpected oasis.

Eventually, Anthony and I started traveling to and from games together like an
awkwardly tall Odd Couple. During those long rides, I got to know his mind well. Fiercely
intelligent, kind, and deeply offended by unfairness, Anthony was, even then, devoted to
the idea that it is our job to create the world we want to live in.

We lost touch for a while after I went to the East Coast for college and eventually settled
in New York. By the time I moved back to California to start my new company in Los
Angeles, Anthony was already an engineering legend. One day during a conversation
with an old friend, I asked if anyone knew how Anthony was doing. Two days later I
woke up to a series of text messages from Anthony excitedly promising to call me as
soon as he landed.

 Same guy. Just like old times.

 We planned a dinner during my next Bay Area trip to visit my parents. It was great to
 reconnect. At dinner, he asked me about my company. I laid out the vision and filled
 him in on my strange journey to engineering. Anthony loves good ideas. Before I knew
 it, he was excitedly inspecting the prototype and asking if he could be an advisor. A
 note about the rarity of this:




                                                                                 000014
       Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 15 of 72



   I started out as a mergers and acquisitions lawyer at a big New York law
   firm. Four years in, I jumped to investment banking. I mastered my first pro-
   graming language by learning to rebuild my financial models in code. I am a
   founder. I am black. In Silicon Valley the last of those facts is likely to be
   statistically determinative.

The Valley exalts engineers, but it is ruled by managers and investors. They don't have
the ability to evaluate our work, so they rely exclusively on proxies. And their proxies
tend to overlook engineers of color. To understand why, imagine that working in your
field depended on securing funding from a group of people who doubt your competence
as a rule and have neither the ability nor the appetite to conduct due diligence.
Anthony's engagement was the first time anyone both white and pedigreed was willing
to kick the tires on my code.

Anthony went one step further than investigation though, he matched my investment in
HYVE. For those of us tasked to fight America's psychological investment in iterative
theories of phrenology just to get a job, words are too often the only investment even
the best-intentioned are willing to make. But Anthony invested both financially and intel-
lectually.

And he endeavored to teach me something that I believe is relevant to the disconnect
between the public perception of Anthony and the actual reality: In America, we frame
history as the procession of individual genius. In our minds, scientific discovery is an
act of divination - indistinguishable from magic. Anthony taught me that the reality is far
more mundane. Technology is developed in teams. A good scientist is a good
teammate. A great scientist is a great coach.

Anthony pours himself into the people around him. He is deeply thoughtful, curious and
thoroughly committed to fairness. As a mentor, he is unreasonably free with his time
and intensely focused when he gives you his attention. As a friend he's just as
generous. Personally, I can say that Anthony's advisory role in my business afforded
me reciprocal transparency into how he rebuilt his own - Pronto.Al.

 From that vantage point, Your Honor, I think one of the three most important things I
 can tell you is that the entirety of his experience with being federally prosecuted has
 already made Anthony grow and develop for the better.

 In the "Move Fast, Break Things" culture of Silicon Valley, demonstrating dedication has
 too often meant a willingness to capitalize on shortcuts-even If that means you might
 flout some of the rules. However, with his most recent business, Pronto, I have never
 seen Anthony more focused on process. After what happened in the case before you,
 he wanted to get it right, and he has.

 Pronto's commitment to a culture of ethics first was evident from day one. On a pre-




                                                                                  000015
       Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 16 of 72




announcement holiday visit I was introduced to Pronto's new COO: a practicing lawyer,
engineer, thought leader on sustainability and old friend of mine from Stanford Law,
Ognen Stojanovski. It was further evinced on a post-launch office visit, where I was
introduced to a highly diverse team, led by new hires who had proven their commitment
to truth telling above all else.

To exemplify their commitment to unassailably clean hands, Anthony and his team built
Pronto's technology from the ground up. Re-orienting the automation solution towards
a combination of computer vision and artificial intelligence driven.

Finally, there is perhaps no better example of his commitment to truth than Pronto's
pursuit and achievement of an automation milestone - the unassisted cross-country trip.
In videos Anthony sent me during the journey, I saw him declare failure over and over
again for even the most minor interaction by the safety driver. Anthony is looking for
nothing short of actual perfection. Where others might have declared victory for the
sake of optics, he admitted defeat. Anthony today is crystal clear that his calling is
science, not public relations. In a world where the press is often happy to print
corporate PR as if it is literal news, his commitment to principles first is rare and truly
laudable.

More to the point, I've watched Anthony fight to create the world he wants to live in, and
the world he wants our children to live in. The second most important thing I can tell
you, Your Honor, is that he has not once allowed the difficult circumstances of investiga-
tion, arrest, and prosecution to distract him from his role as a father. On that level,
Anthony is uncompromising. He and his fiancee have turned their home into a refuge,
building a wall around his boys shielding them from the noisy outside. With everything
going on Anthony still, without fail, takes a moment to ask me how my son is doing. As a
father, that means something.

 That brings me to my last point-the third important thing I can share with you as you
 weigh the heavy considerations involved in sentencing. For three years, Anthony has
 stoically endured countless attacks in the public press. From one-sided deep dives on
 his past professional relationships, to breathless speculation about everything from his
 personal beliefs to his sex life in national magazines.

 Public shaming is punishment. Over the past three years this case has impacted his
 children, tarnished his life's work, slowed his business, drastically reduced his personal
 wealth to the point of bankruptcy, and consumed untold emotional resources. And in all
 this, despite the urging of friends like me to speak up, he has been very circumspect -
 believing the work itself would be his exoneration.

 Given everything that has already happened, I can't imagine how punishment by
 incarceration would further serve the interest of the state. Particularly in the time of
 Covid-19, when federal prisons are on lock down for the foreseeable future and the
 experience within has become particularly brutal.




                                                                                   000016
       Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 17 of 72



I can attest to the fact that this situation has been a wake-up call for Anthony. Anthony
is mission driven and dedicated. These are his best qualities. He's always believed
that we have an obligation to improve the lot of humanity with our work. That's been his
guiding light. Now he knows first-hand how easily that work can be taken away from
you . And that knowledge has made him a better leader, a better father and a better
man.

I hope this letter has helped provide a more complete picture of who Anthony is.
appreciate your consideration.

Sincerely,




L kson




                                                                                000017
       Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 18 of 72




                                                                                      May 29, 2020


To the Honorable Judge William Alsup:


My name is Victoria Pacchiana and I m Anthony Levandowski s fiancée. I m aware that he pled
guilty to one of thirty-three counts of trade secret theft, and that he will appear before Your
Honor in August to receive his sentence.

I met Anthony three years ago. We were setup by his cousin—my good friend—and when she
told me about his travails and triumphs, I was wary. At minimum, I worried about his emotional
capacity and whether he would be in a position to commit to a relationship. I was not really
interested in dating, I had recently divorced and my career was thriving. But after I met
Anthony, I couldn’t ignore him. What struck me the most was his passion. Not just for his own
projects and work, but for life. I asked him a question that I myself was pondering at the time:
“What would you do if you could do anything?”

His response was that he was already doing it. While his answer may have seemed arrogant to
some, to me it spoke to the fact that Anthony was a person who was living his life to its fullest,
who wasn’t holding back, and who wasn’t daunted by the voices of doubt and fear that plague so
many of us. Here was someone who was saying an emphatic yes to life—and living that yes
every day.

Anthony’s energy is contagious; his yes reverberates. When he is working on something new, he
excites those around him and they are compelled to join. From colleagues and good friends to
casual adversaries and strangers, Anthony inspires people to think beyond the box—whether it’s
in their work or their personal lives.

I’ve been working in education technology my entire career. Despite the financial incentives
offered by big tech companies, selling ads and the like, I’ve remained committed to education
because it’s the thing I care about most—that all kids get access to an education that helps them
realize their dreams so that one day they might find themselves on their way to an esteemed
judicial career, or developing the critical vaccine to squash a global pandemic, or starting a
business that improves people’s lives through technology. This is my passion, and when I met
Anthony I was living it at a startup that I had helped found. But after six years, I was exhausted,
burnt out, and ready to move on.

Anthony was the first to encourage me to start my own education company. Certainly it had
occurred to me, but I was scared, full of doubt, and full of excuses. However, after watching him
move through the day to day of Pronto whilst handling legal troubles, and kids, and life, I knew
he was right. Anthony helped me realize that if I was going to do it, then I needed to stop talking
about it and do it. With his encouragement, I charted a path to connect to local schools and work
with them to understand the challenges that they face. I emailed people I thought I had no




                                                                                         000018
       Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 19 of 72




business emailing; I took meetings with people who intimidated me, and when an opportunity to
create something came along—with an aggressive deadline and a thorny problem, I said yes.

Today, I’m working with a school to create software that not only allows high school students to
take ownership of their learning, but incorporates an insanely complex custom algorithm to
determine student schedules against their requests, teacher availability, and the constraints of
classrooms that need to enforce social distancing. That algorithm? Anthony is its author. Despite
all of the demands on his time, Anthony took the time each evening to work on an algorithm to
help schools better manage student schedules and attempt to re-open safely this Fall. Getting him
to do it wasn’t an issue. He was delighted to do it. Excited by the mathematical complexity, yes,
and eager to solve a problem that needed to be solved; eager to help.

I watch Anthony encourage his two boys similarly. They are young—nine and six—and as boys
do with their fathers, they admire his every move. He is their superhero, and not just because he
exists (that’s enough for some kids) but because he enables their dreams. I can’t begin to
describe how many random wires and gadgets and blueprints adorn our house, but they are the
workings of young minds driven to explore how the world works and guided by a compulsion to
make it better—just like their father. A robotic couch, a robot firetruck that could put out the
wildfires and help firemen, a ring that can send out an emergency call for help to close friends
when tapped, a poem about Piranhas….the list of creations goes on, each fueled Anthony’s
encouragement and conviction that just because something is hard or has never been done before
doesn’t mean it’s not worth trying. That the effort is worth it, and that it’s our obligation to make
a difference in this world.

I hope you will allow his sentencing to mark a new, redemptive, chapter for him; one in which
his brilliance, optimism, and hard work are put towards this end.

Thank you for your consideration, and please let me know of any questions you have about the
content of this letter.

Respectfully,




Victoria Pacchiana




                                                                                          000019
Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 20 of 72




          LETTER FILED UNDER SEAL




                                                         000020-000021
      Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 21 of 72
                                           Suzanna Musick
                                                   I                 I

May 25. 2020

Honorable William H. Alsup. U.S. District Judge
San Francisco Courthou se. Courtroom 12 - 19th Floor
450 Golden Gate Avenue.
San Francisco. CA 94102

Dear Judge. Alsup:

I'm writing to you about Anthony Levandowski. He recently pled guilty to one count of trade secret
theft with Goog le and you are making a decision about his sentencing this August.

My name is Suzanna Musick and I am Anthony's step-mother. grandmother to his children. business
associate many times over. friend. and family. We came into each other's lives fully when he moved
from Brussels to live with his father full-time to begin high-school here in the Bay Area. This was a
transitioning time for us all as Anthony started an American public high school. Stephen and I were
planning our wedding. and we were all living together for the first time. Twenty-four years later we're
still a strong. close family. and I'm still wearing all of those hats.

In the role of mom. I helped him with his homework and English skills. I taught him how to cook,
supported and drove him to academic and sporting events. helped him learn to drive. and had the
proverbial 'birds and bees' conversations with him. I know him well.

He was a quiet. studious. mature kid who excelled in academics. while never formally studying
English. After two years of public school we transferred him to a private high-school to ensure he was
challenged academically. There he had to work harder to keep up and he stayed busy with school.
athletics and part-time work. He was an exceptional student. and while there were plenty of drug and
alcohol temptations. he said he wanted to stay legal. alert and in control of his mental capacities. He
had plans for his future.

Anthony grew up in the wild west days of Silicon Valley. Bill Gates. Steve Jobs. Andy Grove, were
heroes to a super-smart kid who knew early on he wanted to build something of social and economic
value. He was always entrepreneurial. starting with trading game cards in high school. He self-taught
himself software coding and further honed his skills by volunteering to build websites for nonprofits.

I can say from all this experience that he has always had a sense of urgency. He is extremely creative
and likes to do hard things fast. He iterates to the finish line and is supportive of making mistakes
along the way: as long as no one gets hurt. and the new knowledge is used to make progress and do
better. How else could someone so young have done what everyone said was literally impossible and
build the world's first self-driving motorcycle? He learns from his lessons and I saw it working on that
project too. I have seen over and over how incredibly creative. collaborative and hard he works, how
he empowers people to do their best and stretches everyone's capabilities.. He has high expectations
and can be demanding. he holds everyone, including himself. to the same standard. He has
consistently shown courage and perseverance in the face of nay-sayers and demonstrated loyalty and
integrity in his endeavors. Even throughout these last few years. where the legal pressure has been
tremendous and the press ruthless, he endures it all and keeps moving forward. staying positive for his
children. family. friends, and associates. because it's who he is.




                                                                                           000022
      Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 22 of 72



I understand and accept he has pled guilty to a crime. yet for all the errors he's made he's still not a
"bad' guy. He's a ·good" guy whose errors in judgement have taken their toll on his life, and that of his
family and friends. Over the last three years he's paid dearly for those mistakes personally,
professionally and financially. Can you have any doubt he's learned his lesson?

Here are my reasons for asking you to show exceptional leniency:

1.    I'm constantly amazed at what a thoughtful. patient and attentive father he is to his two young
      sons                 Given how much stress he is under he stays focused on them and their
      healthy development. He is honest with them and respectful of them. In time they will learn
      more about their fathers history and travails, however taking him and them away from their home
      while putting him in jail seems so unnecessarily harmful to them and their development. It brings
      the trauma they will suffer to a whole new level and seems an excessively severe price to pay. It
      will also crush him.

2.    Even while under so much scrutiny and legal pressure he's professionally "risen from the ashes"
      to continue to be creative and productive. He didn't take time o1f and sit back during these last
      few years or spend wildly: instead he spent his time developing new ideas. He started over. from
      scratch. and now. with a whole new team of engineers that he mentors and leads. they are
      creating a new. unique platform of advanced safe-driving technology. While he has the vision.
      he collaborates with everyone and challenges them to develop and grow their skills and
      contribute their ideas, from the intern to the most senior member. His team admires him. feels
      empowered by him. and sees him as honest and hardworking. I know all this because I came out
      of retirement to be the office manager. And since I'm once again observing him in action. I find it
      remarkable that during all of this time, with all the press and public discourse about his personal
      situation, not one person has left the company because of his personal travails. Surely he's more
      valuable working and contributing to society than sitting in prison.

3-    He's made some serious mistakes along his path and he's been derailed. derided and forced into
      bankruptcy. Some of these mistakes have made him an example to engineers everywhere. But
      throughout all of his travails, he's still a good man, father, friend, son. mentor, and creative genius.
      In this case he went too far, he exercised bad judgement. and he's definitely learned his lesson.
      No one wins if he goes to jail. Whatever he can be contributing to our society won't be realized
      for many years. We need more people like him working on these new challenges now,

4-    The Covid 19 pandemic. Put him on probation, put him in home/work confinement. but I plead
      with you to not put him in such a dangerous environment!

Your honor, under no circumstances will he reo1fend if you show leniency. Let him continue to be a
devoted and attentive father to his sons: let him continue doing his part to help make the world a safer
and better place: and let him continue mentoring a team of engineers that depend on him for their
development and livelihood.

I appreciate your consideration in reading this and I am available to talk at any time.

Sincerely,

     ~~ ~ ~ { k _
Suzanna Musick




                                                                                               000023
       Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 23 of 72



 May 11, 2020

 To the Honorable William H. Alsup, U.S. District Judge:

 I am Stephen Levandowski, Anthony 's father. I am a retired business executive that has held
 senior Informati on Technolo gy positions at Bay Area firms including Levi Strauss, Fireman' s
 Fund, and Central Garden & Pet.

 First and foremost, I would like to say that I am not challenging or dismissing the severity of
 Anthony 's actions. I am obviously incredibly proud of my son's accomplishments but I am also
 deeply saddened and disappointed by his failures. My objective in this letter is to show why I
 am so proud and to offer some perspective (but not to justify) as to why he may have strayed
 across the line of acceptable behavior.

A little backgrou nd ... Anthony was born in Brussels in 1980. After his mother and I divorced
in 1984, Anthony split his pre-teen years living and attending Jesuit school in Brussels with his
mom and summers living with me in the Bay Area. In 1994 the arrangement was flipped and
Anthony came to live with me and attend high school. I had always suspected that as a child that
Anthony was special, but it was when he moved to California that I became acutely aware of
how smart and motivated he was.

In his first semester at Mt. Tam High School, he achieved a 4.2 GPA, including courses in
Geometry, Biology, and English. I was especially impressed how such a young man, that could
barely read or understand English, could excel in science and math classes.

As an impressionable 16-year old, Anthony discovered Bill Gates's biography, "The Road
Ahead". Anthony was transfixed by Gates' s vision of the future, the role of informati on
technology, and the opportunities it afforded. Anthony was hooked on the possibilities and Bill
Gates became his role model. When the other boys were playing sports, drinking alcohol, and
doing drugs, Anthony was learning computer programm ing and how to trade stocks.

He was also generous with his time and got involved in various Commun ity Service activities
with his school and working with non-profit agencies providing computer systems support.
While being involved with Matrix, an agency that assisted families with special needs children,
he became a big brother to a young boy, Sean, with Spina Bifita. Sean was confined to a wheel
chair and Anthony would run errands for him caringly and take him in his truck to professional
wrestling matches, which Sean really loved.

Anthony transferre d to University High School in San Francisco his junior year, where he
continued his academic developm ent finishing with an overall 4.0 GP A. He received academic
awards including Model United Nations honorable mention, was the Founder and President of
the Compute r Technolo gy club, and participa ted on the high school varsity golf, cross country,
and basketball teams. During the summers, Anthony worked at his step-mot her's managem ent
consulting company and took more computer programm ing classes.




                                                                                         000024
        Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 24 of 72



When it was time to go to college, Anthony chose UC Berkeley because he wanted to stay in the
Bay Area and be close to Silicon Valley. He went on to achieve his BS and MS degrees in
Engineering from Cal in just five years. During this period, he also ....

    •   Was a member of the UCB Engineering Advisory Board;
    •   Had co-authored several IEEE publications;
    •   Was a member of the Cal Freshman's volleyball and crew teams;
    •   Won the Gosling Award by Sun Microsystems for excellence in JAVA and Robotics;
    •   Was President of Alpha Pi Mu (Industrial Engineering Honors Society)
    •   Started a successful Internet development and hosting services company.

And, by the age of 30, Anthony had become a nationally recognized technology thought leader
and innovator ....

    •   Making a major impact in the spatial imaging, mapping, robotics, and autonomous
        vehicles fields;
    •   Founding several successful advanced technology and engineering companies;
    •   Having become a finalist in the DARPA Grand Challenge;
    •   Being recognized "Best in Test" in Test & Measurement World magazine;
    •   Having his Ghostrider motorcycle on display in the Smithsonian Museum;
    •   Developing one of the world's first autonomous vehicles, the Pribot;
    •   Having applied for multiple patents covering various aspects of autonomous driving;
    •   Co-inventing Google StreetView;
    •   Being featured in Wired Magazine, the New York Times, a NOV A film, Popular
        Science, Time Magazine and more.

Like Bill Gates, Anthony had become a technology visionary, successful entrepreneur, and
difference maker. I raise the above accomplishments to illustrate the pressures to succeed, to be
first, and to win that were driving Anthony's ambitions. His was a unique combination of drive,
intelligence, and opportunism, that constantly pushed him up to (and sometimes across) the
boundaries of ethical and legal business behaviors.

That said, I believe that Anthony has paid a steep price and has accepted responsibility for his
actions. I also believe that he still has a lot to give back to society and deserves considerations
for leniency in his sentencing.

Thank you for your time to read this letter and please feel free to reach out to me (
if you have any questions.

Respectfully,


~
Stephen Levandowski




                                                                                           000025
           Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 25 of 72




    For the attention of Honorable William H. Alsup
    US District Court for Northern California

    My name is Sylvie Woelffle and Anthony Levandowski is my son. I am French so bear with me if
    my English is not perfect.

    I have worked for 25 years as civil servant in charge of communication at the European
    Commission in Brussels, Belgium, international government organisation, after a few years at
    Levi's and Monsanto.
   1 know Anthony has pied guilty to a trade secret theft and that in August he will be sentenced
   by your Court. I do not wish to deny or dispute what Anthony has done.

   However, as a mother I do want to talk about my son as I know him.
   First of all, I am very proud of him. I am proud because of good actions he has done all his life.
   And I give you hereunder some examples.

   He is so honest that when he was about 6 years old we went to a store and his friend stole a
   little car toy. He talked to his friend and convinced him to go back to the store see the manager
  and give back the toy. That was a gesture very appreciated by the store manager. I will never
  forget that.

 When Anthony was a teen-ager he saved the life of a young girl drowning in Corsica, risking his
 life in such difficult conditions that even the life guards did not want to go out. He did not even
 think, he saw her and jumped in the water, with the whole beach holding their breath and
 being scared for him. He did not even wait for her parents to thank him, he had done what he
 thought he had to do.

 He has the brains of a genius and has always been totally supported by his teachers from
 primary school to college and the university, as well admired by his peers. When he moved to
 California at the age of 14, he excelled in school from the start, without even knowing how to
 write in English. He is so bright that we only discovered that he was suffering from dyslexia
 when he was a teenager. His brain automatically compensated for the problem.

 My son has always been very curious of everything, discussing with his teachers after class to
learn, understand and discover, especially in mathematics. His main interest was in problem
solving and creating something he thought would be beneficial for the world. It is now clear
that his work, inventions and energy are beneficial to society.

 He is a courageous workaholic. When everybody had said that it would be impossible to build
an autonomous motocycle robot, he participated in a Darpa Grand Challenge with the first fully
autonomous moto-robot « Ghost Rider » which he designed by himself, on his own personal
funds and with only a small team. He worked for months on this project more than 12 to 15

                                                                                      000026
            Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 26 of 72



   hours a day. He got articles in newspapers from all over the world and his motocycle is now on
   display at the Smithsonian's Museum of American History in Washington DC. He is v�ry
   persevering inventor.

   Before that, at 17 years old, instead of going out and living the life of a young man, he learned
   computer programming and was already an entrepreneur founding his own small company
   designing websites (which were very new at the time) for local companies. He also designed a
   Lego robot accurately sorting Monopoly money and was Grand Champion of the Java
  Technology Lego Mindstorm Challenge. Later, he developed by himself one of the first
  autonomous cars« Pribot.» At the age of 30 he was already an internationally recognized
  leader and innovator in the field of autonomous vehicles.

  In his professional career he was a principal architect of Google Street View and Maps at
 Google, very respected, and he has always worked on teams whether for GhostRider, at
 Google, Uber, or his own companies Otto and Pronto. Anthony is a very kind person, very
 human and cares a lot about family. He is faithful with friends and still has many who
 appreciate him in Belgium after 26 years of absence.

 He is ambitious, but in the positive way, meaning giving himself the means to reach his goals by
 hard work.

 Anthony has been an exceptional big brother to Maxime who was born ten years after him,
 taking care of him almost like a father. They even work together nowadays.

He is an excellent father, dedicating all his free time to his two boys, raising them to respect
others, take pleasure in learning, and encouraging them in any occasion when they are in
doubt.

Anthony has no criminal history, and has already undergone enormous damage to his
reputation and paid a severe financial penalty. He has accepted responsibility for his actions
and this has certainly told him how to conduct his life in the future. His sons suffer from this
situation and neither he nor they should pay the excessive price of Anthony being put in jail.

I hereby ask your leniency and that you consider all the above when you sentence him. Please
let him continue to contribute to a safer world, to give employment and guidance to many
engineers, and above all stay the excellent and honest son, brother, and father that he has
always been.

I thank you for your attention,




                                                                                        000027
       Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 27 of 72

                                   Richard Levandowski
                                        Attorney at Law



May 22, 2020



Honorable William H. Alsup
U.S. District Court for Northern California

Re: Anthony Levandowski

Your Honor:
My name is Richard Levandowski, and I am Anthony Levandowski’s uncle. I am also an officer of
the Court, serving as a trial lawyer in Tacoma, Washington since the late 1970’s. I have had
regular contact with Anthony since he was a baby. During summer visits to the Bay Area, I
frequently took Anthony hiking and bought him his first pair of hiking boots. I also taught him
how to ride a bike. Ironically, a decade later he led a team of engineers and created a rider-less
motorcycle called Ghostrider that now resides in the Smithsonian’s Museum of American
History.
Anthony’s passion and drive motivated him to earn Bachelor’s and Master’s Degrees in
Industrial Engineering and Operations Research from Cal Berkeley. In 2001, in a course titled
Introductory Robot Design and Programming, Anthony spent 250 hours building a Lego robot
capable of accurately sorting Monopoly money. He later explained that his motivation was not to
entertain, but to “solve a real problem.” His faculty advisor likened the robot’s function to
“sorting parts on an assembly line.” Anthony’s robot was Grand Champion at the Java
Technology Lego MindStorm Challenge.
Anthony’s passion for problem solving next led to a fascination with self-driving vehicles and his
team’s Ghostrider entry at the 2004 DARPA Challenge. In 2007, Anthony joined Google, where
he was a principal architect of Google’s Street View and Maps database; however, developing
driverless vehicles was his goal. He collected vintage newsreels and illustrations of “futuristic”
technologies related to transportation, like a 1977 illustration of engineers huddled around a
driverless Ford and the caption, “Cars like this one may be on the nation’s roads by the year
2000!” Brilliant visionaries like Anthony recognize how such goals can be achieved as
technology evolves.
But while Anthony is a driven, independent creative thinker and inventor, he is also very human.
He has joint custody of his two young sons. He cares about family. When my daughter
(Anthony’s cousin) graduated from college and landed a job with a Bay Area company, Anthony
suggested and arranged a studio apartment for her in a building he owned. He was excited to
exchange rent for childcare from a family member.
In fact, I believe that a big part of Anthony’s passion for developing safe, driverless vehicles
stems from a serious collision in 2010 involving his fiancée, who was nine months pregnant
with their first child. Her vehicle was totaled but she and the unborn child escaped injury.
Anthony told a reporter three years later, “Once you make the car better than the driver, it’s
almost irresponsible to have him there…every year that we delay this, more people die…I want
to see this through. What we’ve done so far is cool; its scientifically interesting, but it hasn’t
changed people’s lives.”



                                                                                       000028
        Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 28 of 72

It is clear that Anthony’s intellect and boundless energy offer great benefits to society, and I
believe that he has learned about the importance of having checks and balances in place to
ensure that regulations and limitations are respected and followed. He has worked on teams his
entire career; I believe that in the future, he will surround himself with individuals who will keep
him aware and in line with legal and contractual obligations.
Anthony has no criminal history. When he became aware of his imminent arrest, he voluntarily
turned himself in and surrendered his passport. He took responsibility and pled guilty to a felony
in an agreement with the prosecutor.
As a result of this criminal prosecution and guilty plea, Anthony has learned that although his
drive to “think outside the box” is invaluable for achieving his creative goals, acting outside that
box will result in consequences that derail those goals.
Anthony now must overcome damage to his reputation and a severe financial penalty; I would
respectfully request that he remain free to be a father to his sons and a valued member of his
family and the creative community to which he has contributed much. Federal probation would
ensure that he continues to demonstrate that he has learned how me must conduct his life in
the future.
Thank you for your time.


Sincerely,

_____________________________________________
Richard Levandowski WSBA #9087




                                                                                         000029
      Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 29 of 72




Randy Miller




July 12, 2020


Honorable William Alsup, U.S. District Judge
San Francisco Courthouse
450 Golden Gate Avenue
San Francisco, CA 94102


Honorable William Alsup, U.S. District Judge:

This is a letter I never imagined a need to write. I never fathomed that a person I
consider my closest and dearest friend, Anthony Levandowski, would commit and face
a criminal sentencing for trade secret theft, a sentencing scheduled to occur on August
4th in your court. I am writing to plead for the court’s mercy in Anthony’s sentencing.

The portrayals of Anthony in the press and in your court over the last four years are
false. He has been painted as a terrible villain and the embodiment of everything wrong
with Silicon Valley. I’ve known Anthony for over twenty years, since we were both
teenagers, and while he has his flaws, as we all do, he is fundamentally a good and
trustworthy person. This is not to deny that Anthony committed a crime and made a
terrible mistake in doing so, he did. But there is a real person behind the false
caricatures. And despite lapses of judgment in the past, Anthony has contributed much
to the world and stands to contribute a great deal going forward. These contributions
are both in the technical world of robotics, transportation, logistics, and vehicle safety
and in the lives of his children and family and his friends, colleagues, and mentees.

Many people believe, and Anthony has often been portrayed, as motivated by money
and greed. Nothing could be further from the truth. Anthony has maintained a modest
lifestyle for as long as I’ve known him despite the considerable means available to him.
Anthony didn’t so much as buy a new car for years after making $100 million. Instead
he continued to drive a junker with 140,000 miles on it. Others assume that Anthony is
one of these hyper competitive Alpha types that lives for the thrill of crushing the
competition. Also false. For decades I’ve seen Anthony motivated by a simple will to
drive progress in the world and a joy he finds in breaking down the boundaries of what’s
possible. He has made money along the way and with that he has been able to roll his
successes right back into new technical endeavors. It’s never been about money or
flash, greed, competition, sex, power or any of the stereotypical motivators of people in
the public eye.




                                                                                 000030
      Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 30 of 72




Anthony has been my “go to” for friendship and support through life events and in
business. He was a groomsman at my wedding. Before that, Anthony helped me
arrange my marriage proposal to my wife by filling a hotel room with roses and candles
and sneaking away while I presented a ring to my wife-to-be in the restaurant
downstairs.

Anthony and I have exchanged notes on fatherhood for years and I’ve always been
impressed by Anthony’s love and attentiveness to his children. He is a good father who
makes his children a priority above all else. Despite all the considerable other pulls,
obligations, and stresses in his life, Anthony remains fully present and available for his
sons, and engaged in their day-to-day lives. Many men in comparable positions are
not.

Anthony has also trusted and supported me professionally. Anthony invested heavily in
my business, RAD Urban, and my personal mission to bring new technical solutions to
the housing crisis to reduce the cost of new housing through modular construction.
With Anthony’s support, my company made significant strides towards this goal and
employed hundreds of people in the process.

Anthony’s life has been dedicated to bringing about positive change in the world. His
pioneering work in vehicle robotics will ultimately save millions of lives worldwide and
provide new mobility to the disabled. He has been unafraid of pushing the boundaries
to achieve this purpose. Frankly, the world needs this sort of person or there wouldn’t
be progress. However, in this instance of taking a file from Google, Anthony went too
far. He pushed too far, and he has paid a terrible price. Anthony has lost friends and
relationships, lost his business, lost his job, has been publicly humiliated, and lost
essentially everything he’s ever earned and been forced into bankruptcy. Through this,
Anthony has still managed to maintain his passion and his creativity even while facing
down the prospect of imprisonment. He made a terrible mistake, has paid a terrible
price, dealt with the years of repercussions with grace and purpose, and he has learned
his lesson.

The price Anthony has already paid for his actions I hope is largely punishment enough
and deterrent enough. Having been close to Anthony, I know that he has learned his
lesson. No sane person would want to go through the years of litigation and character
assassination that he has suffered for his actions. The misery he has faced for the last
four years should be deterrent enough for anyone considering walking out of a company
with even a single company file.

Finally, I believe there is a considerable risk that a disproportionately harsh sentence
creates a risk of deterring job mobility among technical employees. California has
become the innovation center of the world in no small part because California prevents
employers from handcuffing employees with non-competes. In California, innovation is
largely fueled by engineers who quit their jobs with behemoth old-guard companies to
start and join new companies that will compete with their former employers. I fear a




                                                                                000031
      Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 31 of 72




harsh sentence for Anthony could be used as an unjust deterrent for any Google, Apple,
or Facebook engineer considering leaving to start or join a startup.

In conclusion, I plead for the court’s mercy in sentencing Anthony Levandowski. He
made a mistake and committed a crime, but he is a different person today than he was
four years ago. He has paid a great price already and he is deeply humbled by the
repercussions of his actions. I hope to see Anthony returned to a productive place in
society as soon as possible.

Sincerely,


Randy Miller




                                                                             000032
      Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 32 of 72



June 11, 2020

To the Honorable William H. Alsup, U.S. District Judge,

I'm writing to you regarding Anthony Levandowski. Anthony has been a long-time friend to me and
mentor. I know that Anthony has recently plead guilty to one count of trade secret theft, and that he is
now facing a severe sentence for his actions. I'm writing to you today to share a few stories about who
Anthony is as a person, and where his priorities lie. I hope this letter helps to provide a more complete
picture of Anthony as you make your upcoming sentencing decision.

I'll start by providing a bit of background about myself. My name is Robbie Miller and I am the CEO and
Chief Safety Officer of Pronto.ai, a robotic trucking company that was founded by Anthony. My
background is in autonomous vehicle (AV) operations and safety; I have worked at multiple AV
companies in California, and was an internal whistleblower at one of these companies, an effort that
eventually made international headlines. I have been working at the same company as Anthony for the
majority of the past 13 years, and during this time I have had the opportunity to witness Anthony's
significant efforts in making the road a safer place for us all.

Shortly after joining Uber, Anthony noticed that the autonomous test vehicles had not enabled emergency
braking maneuvers in order to provide for a more comfortable ride, and had tuned the system to be less
sensitive to unidentified objects. As new leadership on the project he insisted the emergency braking
system remained on. He also made sure the system was tuned for safety, and helped develop new
additional safety measures including a virtual software bumper.

Anthony again made safety a top priority when we worked together on Google's self-driving car program.
He learned that Google employees that were not part of the self-driving project were not paying attention
while the system was engaged. On his own initiative, he investigated further and discovered that Google
was only spot checking the logs from the driver monitoring camera. His concerns and extra efforts
identified this behavior was fairly common, and that an employee had even fallen asleep behind the
wheel. By identifying unsafe practices, this eventually resulted in cessation of Google employees being
loaned the vehicles,

Anthony has been accused of being "reckless", which I think largely stems from an incident in 2011 that
occurred while Anthony was testing a Google self-driving car when a near collision occurred. To briefly
summarize, an article was featured in the New Yorker that claimed Anthony had secretly modified a car to
be taken on "forbidden routes", resulting in a near-collision during which Anthony swerved to avoid
hitting another car, injuring his passenger's spinal cord, and then driving away without going back to
check on the other car. He was accused of "defending this incident as a valuable source of data". The
reality is that the incident was recorded (12:02 at https://youtu.be/ YXylqtEQotk) and clearly shows this
was not the case - Anthony did not modify the car, the route was not forbidden (it had been driven many
times), and although there was a near-collision Anthony returned to the scene to make sure the other
driver was ok. After the incident, the head of the project Chris Urmson can be heard in the video praising
Anthony for his actions during this incident. It was only after Anthony's legal matters began that the
situation was turned around to paint Anthony as the villain.

As a colleague of Anthony, it is easy for me to speak of the many times that he improved the workplace for
myself and others, but I also wanted to share a more personal story. Anthony and I actually started




                                                                                               000033
          Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 33 of 72



    working together in 2007, It was in the midst of the financial crisis, job prospects looked slim and I found
    myself in an emotionally low place. Anthony had gone to college with my older brother, and knew that I
    needed a helping hand up. Despite my lack of skills, Anthony offered me a contract position on Google
    Street View (a technology incorporated into Google Maps and Google Earth that prO\i.des interactive
    panoramas around the world). I couldn't believe my luck, and moved to Palo Alto the following day.
    Anthony let me stay in his home with his family, and then helped me find a permanent place to stay with
    some of his contacts. At Google he was my biggest advocate and a dedicated mentor, and through his
    support and encouragement I regained purpose and excitement for my future. Anthony's passion for
    developing and deploying technology that improves lives inspired me and those around us. In my role at
    Pronto, I get to see Anthony mentoring our younger employees just like he mentored me when I was fresh
    out of college. We are currently deploying safety systems for commercial vehicles that have the potential
    to prevent thousands of crashes a year and the progress we have made couldn't have been possible
    without Anthony. I don't personally know anyone who has had as positive of an impact on so many
    peoples lives as Anthony, whether indirectly through the incredible technology he has developed or
    through the leadership and mentoring he has provided to so many people.

    I hope this letter provides you a glimpse of who Anthony has been to me over the past 13 years - a friend
    and a mentor, with a lasting impact on the lives of others.

    Please don't hesitate to reach out if I can provide any further information.

    Sincerely,   ~
       ,/1_,4
         /       ~•          1/'
/      ~         £,     1/

"'Robbie Miller




                                                                                                  000034
Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 34 of 72



                                     Tom and Lisa Miller




 July 14, 2020

 The Honorable William H. Alsup,
 U.S. District Judge

  Ref: Sentencing of Anthony Levandowski

 Dear Judge Alsup,

        My wife and I are writing to you concerning the sentencing of Anthony

 Levandowski that is scheduled to take place on August 4, 2020. Mr. Levandowski has

 plead guilty to one count of theft of trade secrets.

        We have both been retired for over ten years, and live in Southern California half

 the year, and on a canal boat in France the other half. Prior to my retirement I worked in

 the construction industry for over forty years. In 1979 my wife and I started our own

 company Metric Construction Co., Inc. For thirty years our company built projects for

 the various branches of the armed services. We first met Anthony over twenty years ago

 when our oldest son Randy introduced him to us as a freshman at U.C. Berkeley.

 Anthony regularly spent time at our home during the summer, and on his breaks from

 classes. Randy and Anthony are still best of friends to this day.

        While at Berkeley, Randy would constantly tell us how smart Anthony was. It did

 not take long to realize what a truly special individual he was. When Anthony was still an

 undergraduate he built an autonomous motorcycle for a competition called the Grand

 Challenge sponsored by the Defense Advanced Research Projects Agency (DARPA). That

 motorcycle is now at the Smithsonian. Anthony went on to develop and ultimately sell

 the technology to Google that allowed them to produce Street View. He then went back

 to working on autonomous vehicles, and eventually sold his autonomous vehicle

 company to Google.




                                                                            000035
Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 35 of 72



        We believe that Anthony is a national treasure, and we don't say that as an

 exaggeration for the purposes of this letter. In our mind he is in a league with the likes

 of Howard Hughes, Steve Jobs, and Elon Musk. Unfortunately true genius sometimes

 come with a heavy burden. Hughes, Jobs, Musk, and Anthony are not wired like the rest

 of us. To put it in the kindest ofterms they are all a bit quirky. I'm sure that many would

 use far more derogatory terms to describe these unique individuals. Despite their

 distinctive personalities men like Anthony are of great value to our society.

        Anthony has also confirmed our belief that he is able to not only fit, but thrive in

 our society in other ways. He has demonstrated a sense of empathy, compassion, and

 caring that made a huge difference in our other son's life. Randy's younger brother

 Robbie barely graduated from high school. After spending a couple of years in Junior

 College Robbie was eventually accepted into Pepperdine University. While at

 Pepperdine Anthony took Robbie under his wing and mentored him. He arranged a

 summer job at Google whic:h ultimately turned into a full time job once he graduated.

 Robbie followed Anthony as he started one company after another and then sold them

 only to start another company. Thanks to Anthony our troubled son that barely made it

 out of high school is now the CEO of Pronto.Al, a company started by Anthony that is

 developing autonomous trucks for the mining industry.

         What Anthony did was wrong, but we don't think that he is inherently a bad

 person. He made a mistake. By pleading guilty it shows he is willing to take responsibility

 for his error. We also understand that incarceration allows those that have committed a

 crime to repay their debt to society, but we have to wonder what is best for society? We

 believe Anthony's ability to create tens, hundreds, or possibly thousands of jobs under
 house arrest, along with a work furlough program, is of far more value to society than

 having him incarcerated. We hope the court agrees.



        Sincerely,

         }~
        Tom and Lisa Miller




                                                                             000036
Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 36 of 72




The Honorable William Alsup United States District Judge San
Francisco Courthouse, Courtroom 12 - 19th Floor 450 Golden
Gate Avenue, San Francisco, CA 94102

Dear Judge Alsup,

I am writing to you about Anthony Levandowski. My name is Gaetan Pennecot. I am an optical engineer
in charge of designing lidars for Uber ATG.

I came to the United States from France to pursue my graduate studies in 2005, majoring in mechanical
engineering at UC Berkeley. At the end of my master's degree I started to work for 510 Systems as a
mechanical engineer. This company was Anthony Levandows ki's company. In this company I started
working on lidars for robotics which was a new field at the time. I started familiarizing myself with
optical engineering and laser designs. Anthony's visionary intuition and leadership ended up building a
team that originated a lot of new ideas in the field. After we were acquired by Google in 2011 we created
                                                                                                        of
a few designs that surpassed the performances oflidars we could buy on the market. We authored a lot
patents in the field during that time.

I am aware that Anthony pied guilty to a crime. I would like to share some of the positive impact he has
had on my life. I don't know Anthony in a personal way, so I am not able to talk about him outside of
                                                                                                          to
work, however, during the years I worked for him I was able to notice that he is willing to give a chance
anyone. Although I never had any formal training in    optical engineering , Anthony trusted me with a
leadership role with respect to the lidars optical layout on his team.

Had I not met Anthony after university I would not have had the opportunity to work on these emerging
                                                                                                           out
technologies, gaining experience earlier than the vast majority of the people in the field now. It turned
to be an early move in an industry that would become massive    a few  years later. I am very grateful for
being part of this new revolutionary technology that will shape our future.

Anthony helped me and the other engineers on his teams develop by having us work on the right projects,
with the right tools, regardless of where we were coming from . I could sense that Anthony trusted my work
on every level to the point that he would get me resources without my having to ask for them. For example,
when I joined his company Otto, Anthony bought a brand new diamond turning machine that allowed me
                                                                                                           is
to get lens prototypes faster and better than any suppliers could provide. Having access to such resources
 priceless in an engineering career.

 Although I planned to stay just a few years in the United States to complete my graduate studies, I ended
 up staying 15 years in California because I could not pass up the opportunities Anthony gave me. Now
 that I am considering moving back to France with my family, I am incredibly grateful that I crossed
 Anthony's path early in my career. I will always have fond memories ofmy years working at 510
 Systems, Google, Otto, and Uber.

 Respectfully,




 Gaetan Pennecot




                                                                                                     000037
      Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 37 of 72



                                     Catherine Culkin




To the Honorable William H. Alsup, U.S. District Judge:

       My name is Catherine Culkin. I'm software lead at Pronto.ai, which is where I met
Anthony Levandowski. I understand that his sentencing hearing is coming up after
pleading guilty earlier this year. I offered to write this letter because I wanted to paint a
picture of Anthony at work. Anthony is a great leader: inspiring and respectful , solving
problems and removing obstacles for everyone else. He uses his position to serve and
empower his employees.

       I started at Pronto in October 2018, and immediately I found out that Anthony is
one of a kind. Three weeks after I started, Anthony (and crew) drove one of the Pronto
cars across the country, from San Francisco to New York, without human input. I quickly
learned that if you tell Anthony that something isn't possible, he will tilt his head to the
side and give you a look, saying something like "Someone is going to do it. Why not
us?" Nothing is impossible with Anthony, and it gives the rest of us the confidence to try.
I've never worked in such an energetic atmosphere, with bright colleagues attempting
the impossible.

        A few weeks after the cross-country trip, I got to see how Anthony works under
pressure. Pronto was planning to come out of stealth mode, and we planned a
complicated driving demo with a tech reporter. I was thrilled to be working on some of
the capabilities we would be showing off. I knew, though, that any misbehavior by the
system would not only affect the day's demonstration, it would taint the team's
impressive cross-country drive accomplishment. Leading up to the demo, I spent days
cruising around the bay area with some of my coworkers and working in the office well
into the night. Anthony was there every time, sometimes until 3 in the morning. First off,
his willingness to stay late in the trenches with the rest of us was incredible, but that's
not what stuck out. One of those nights, I made a mistake, as tired people are prone to
do. I hadn't saved our work, and I accidentally deleted around three hours of software
changes. I was devastated. I let everyone down. When I told Anthony, he said, "Let's
take a break. Don't rush. Take your time. You'll fix it, and then we'll test it." I was
floored. That kind of response makes it so much easier to fix the issue and move on
(and the demo went great).
        That's just how Anthony reacts when something goes wrong under pressure:
calmly get the facts, assess the problem, solve it, move forward . This happened many




                                                                                  000038
      Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 38 of 72



more times, but one other event stands out. We were halfway across the country to
demo a truck for a major potential customer, driving through a parking lot, when an
overhanging tree branch brushed against the truck. Usually, branches are harmless, but
this branch was sharp, shattering the upper window of the truck. This truck driver had
only been with us for a few weeks, and he was accustomed to construction jobs, where
breaking equipment usually means getting fired . Needless to say, he was nervous about
what the response would be when I paged Anthony over the CB radio. Calmly, without a
trace of frustration, Anthony rallied a few people for a trip to Walmart to get something
to patch up the window and clean up the broken glass. That's just the kind of guy he is.
We have this choice every day: you can get mad at someone for breaking a window, or
you can fix the window. Anthony fixes the window. He's helped me learn to react by
"fixing the window" as well, both at work and outside of it.
        Anthony uses his leadership position to remove obstacles for everyone else.
When we're working late, Anthony will stop by and ask, have you eaten? Do you need
anything? When we're talking about current projects, he always focuses on what he can
do to help, not "why isn't it done yet?" There's no task beneath him, whether it's bolting
down a piece of hardware or picking up pizza. One day, he crimped cables and rewired
one of our trucks, calling himself the Chief Wiring Officer. An average leader points
everyone in the right direction. A good leader removes obstacles along the way. A great
leader, like Anthony, builds the whole road, and the people under him thrive.

        Pronto's diverse team includes women and people of color from around the world
and is built on mutual respect. When I started, I was shocked that someone like
Anthony (years of experience at big companies, infamous for the DARPA challenge and
other projects) would listen to me (fresh out of graduate school, female), but Anthony
doesn't use your race, gender, or educational pedigree to decide the worth of your
ideas. If you're right, you're right.
        For example, early on, I asked Anthony for a new brake pressure sensor in one
of the systems that Anthony designed. Who was I to criticize his work? Anthony listened
to my reasoning and understood my arguments, and he respected me enough to make
the change. Today, we have those brake pressure sensors in every truck. He
approaches all problems this way: any idea, even if it is coming from a new hire or a
truck driver, is assessed on its own merit.
        This is also apparent when Anthony meets with anyone in trucking. While he's
obviously knowledgeable about the industry, he is never afraid to ask questions
because he respects that other people have more experience or a different experience,
and he values that diversity.
        I am fortunate to work in a place with so much respect, and I think it is particularly
vital for safety. When I bring up an issue, Anthony listens to me. This mindset trickles




                                                                                   000039
      Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 39 of 72




down: when a safety driver brings up an issue to me, I always listen to them. It's easy to
trust myself and the code that I've written. It's easy to think that perhaps the truck driver
made a mistake or got confused. But as I've learned from Anthony: always put your ego
aside, look at the problem objectively, and fix it. It's okay to be wrong, but it's not okay
to dismiss someone's concerns. Every issue is taken seriously, no matter who brings it
up, because everyone at the company is respected. This culture of respect comes from
the top, and it makes Pronto far safer.

        I haven't been working in tech for long, but I know that the atmosphere at Pronto
is special. Going through undergraduate and graduate school as a woman in
engineering means that you're marked. For example, I once ran into a former classmate
who I didn't remember at all, but who recalled when I answered a question during a
class three years prior. This attention isn't flattering: it's an incredible amount of
pressure to always be perfect because, when you're a woman or minority, everyone is
waiting for you to mess up and confirm their biases. Too often, if you are a man who
asks a dumb question, you are just learning, but if you are a woman who asks a dumb
question, you feel like everyone knows you as The Woman Who Was Wrong, forever.
        Thankfully, the environment at Pronto is entirely different. Sometimes, I'm wrong.
Sometimes, I'm confused, and I need to ask a dumb question. Anthony doesn't start
with preconceived notions of someone's abilities based on their race or gender, so it's
far more important to admit when you're confused than to maintain a facade because
you're scared of losing respect. Instead of penalizing people for asking questions,
Anthony values curiosity. Instead of waiting for people to fail based on race or gender,
Anthony watches for employees to succeed. The freedom to ask questions fosters a
positive environment for everyone, but in my opinion, it is particularly effective for
women and minorities when paired with a culture of mutual respect.
        I started at Pronto as a junior software engineer, and a little over a year later, I
was promoted to software lead. My hard work wouldn't have been rewarded if I worked
in a place that ignores women, or a place that expects women to fail , or a place where
ideas are ignored because of who came up with them. I am proof that creating a healthy
atmosphere allows women in technology to flourish, and I am grateful to Anthony for
creating that atmosphere at Pronto.

       Independent of work, Anthony is generous. When one of my coworkers started
riding motorcycles, Anthony lent him his. When another of my coworkers was moving,
Anthony lent him his pickup truck. The biggest example, though, comes from one of my
coworkers before coming to Pronto. He was stuck in a bad situation: overworked at a
startup, living at the startup, wanting to quit but with nowhere to go. Anthony gave him a
place to stay for a bit while he got on his feet. He's still at Pronto to this day.



                                                                                  000040
      Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 40 of 72




       Anthony is a great leader and a great person . His can-do attitude is contagious.
Under pressure, he attacks problems instead of attacking mistakes. He's always looking
to remove obstacles to help the whole team thrive. He's respectful of the entire crew at
Pronto. He uses his leadership position to serve and empower his employees.
       In the nearly two years that I have known him, Anthony has made a positive
impact on my life and at Pronto. With regard to Anthony's upcoming sentencing, please
allow him to keep paving the way and leading others . Thank you for your time.


                                                                                  L        _J




                                                                       Catherine Culkin




                                                                              000041
       Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 41 of 72




                                                                                  Asheem Linaval




Honorable William H. Alsup
U.S. District Judge

Dear Judge Alsup,

       My name is Asheem Linaval. I am an SF Bay Area based hardware engineer, formerly
with Uber ATC. I have known Anthony for just over a decade, and have worked with him at
several companies and projects in that time.

       I understand that Anthony has pleaded guilty to theft of trade secrets. I would like to
share my own story as it relates to him, and hope that it reflects positively on Anthony’s
contribution to the world, and his personal character.

       When I met Anthony, I was an 18-year-old kid who had barely graduated high school. I
had no clear path to attaining college, but did have a keen interest in engineering. Upon moving
to Berkeley, I pestered the company he co-founded, 510 Systems, into hiring me as an intern. I
had moderately technical tasks, but watched and learned, and began to pick up basic electrical
engineering and PCB design.

       When Google acquired 510 Systems, I wasn’t included. Why would Google hire a
19-year old with no college or credentials? Anthony found a way to include me in Chauffeur,
bringing me in through the staffing company Google used to acquire drivers, and I continued to
work with the LIDAR team and build my engineering knowledge. This pattern repeated -- after
Chauffeur, it was Odin Wave, where I was the electrical engineer for a mapping-grade LIDAR
sensor, then Kitty Hawk, then Otto (where someone finally gave me the title of Electrical
Engineer, which I had been hesitant to self-apply before).

       At each of these steps, Anthony took a chance on me. I might not have assumed that I
was capable of taking on some of these roles, but early on Anthony saw something in me that
most others, including myself, didn’t. He gave me the opportunity to prove myself, a rarity in a
time when hiring managers often sort applicants by which institution they attended. In doing this,
he enabled me to build a successful career, and I owe him a debt of gratitude for that.

Respectfully,
Asheem Linaval




                                                                                        000042
       Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 42 of 72



                                                                                   Andrei Pokrovsky




July 20, 2020

To the Honorable William H. Alsup, U.S. District Judge,

My name is Andrei Pokrovsky and I’m writing to you regarding Anthony Levandowski. I’m
aware that he has plead guilty to one count of trade secret theft, and that he will appear before
Your Honor in August 2020 to receive his final sentencing.

I have known Anthony since 2016, when I joined OTTO as the lead machine learning engineer. I
i have worked closely with Anthony to solve complex engineering and machine learning
challenges. I can attest to a few things about Anthony’s character that you might find helpful in
your determination of his sentence.

I am an immigrant and I’ve been working in the US since 1999. Over the past 20 years I worked
as an engineer at multiple companies on different teams. I really enjoy technology and in
particular learning about, implementing and developing new machine learning ideas. But
working as a part of a team always creates differences of opinion and frequently interpersonal
challenges. People also have to pay their bills and as such they basically depend on their work
relationships for long-term survival. These are facts of life that I think everybody faces. For this
reason as someone who has no family in the US, over the past 20 years working in the US has
often been stressful for me, in particular with people who are sometimes not very nice at work,
either because they think saying some less than nice things is acceptable or because they
simply don’t think it’s a part of their job to be polite or respectful or considerate to their
teammates or worse yet because they deliberately bully people. I’m fairly sure in general people
and in particular managers notice when someone is stressed at work and they are aware if they
are not saying nice things or are not being friendly or polite. However, in retrospect shockingly
so, over the past 20 years I only met one person who actually expressed genuine care and
concern about how I feel or asked why I seem stressed and what can be done to help. This
person is Anthony.

OTTO had a team of many extremely bright engineers, but one of the guys with whom I was
working with directly while being extremely sharp had a rather abrasive way of communicating
his ideas. Very soon after I first started and didn’t know Anthony at all I remember working very
late at the OTTO office on some interesting and challenging problem but getting somewhat
stuck in my head on replaying some of the rather unpleasant communication moments from
earlier in the day and days before and frankly wondering if I should just quit, because why
should I be tolerating this. But financial realities and long-term career considerations often
require just swallowing the pride and playing along with rude people. This is when Anthony
probably around 11:30pm approached me and asked me if I’m OK, that I seem distraught and if




                                                                                         000043
       Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 43 of 72




there’s anything he can do to help. I remember being shocked as I long accepted that nobody
really cares about my well being and what people really want is to just use my brains to make
more money. I remember responding with something generic along the lines of “No thank you
but I appreciate the offer”. But it really helped me to feel safer and in the end more successful
working at OTTO and Uber after the OTTO acquisition. There were other instances where
Anthony showed kindness to me personally when it really wasn’t required in other challenging
work situations. When you work 60-70hrs a week your work becomes your life. I think people
forget about that and somehow compartmentalize and it’s actually expected but everyone
forgets that compartmentalization is emotionally challenging and we are still humans. In 20
years Anthony was the only person I met at work who showed that he cared.

Anthony also has a very brilliant engineering mind and a highly contagious enthusiasm about
technology (and in some ways I think we share a way of thinking about problem solving) as well
as a very practical mind. He can quickly understand any new technology in a very intuitive way
which always really impressed me. After every company meeting I was re-energized by his
contagious energy and felt like nothing could stop our team and we could move mountains. He
is obsessed with solving the problem of self-driving cars, but in a very practical way as well as
having a very practical understanding of business aspects and I still believe nothing can stop
him. I also watched him go through the process of the trial and was amazed by his resilience
and how he maintained his enthusiasm and leadership even under extreme situational pressure.
Working with him is enormously motivating which is why so many extremely bright people
followed him to OTTO. I still believe if not for this lawsuit our team would’ve been extremely
successful in the self-driving space, largely if not entirely due to his personality and leadership
and how he could motivate people rather than any other reason. It was obvious to anyone who
worked with Anthony that he didn’t need anybody’s secrets to succeed, all he needed was
himself.

I never try to make friends with my superiors but we have since happened to become friends
and found many common interests and had many conversations about various futuristic and
philosophical to everyday topics that interested both of us, from evolution of artificial intelligence
to who has the best tacos in town, and I always felt that since the lawsuit the media treated him
unfairly and nobody really got a clear picture of what kind of person he is. Brilliant, a little crazy
and a little obsessed, with a highly energetic and motivating personality, always willing to try
new things, and an incredible leader, but to me first and foremost, a truly kind person.

The world is full of fear, misunderstandings and miscommunications. I don’t understand how it is
possible that real criminals who have no empathy and hurt people get away while truly kind and
inspiring people end up behind bars unable to continue bringing kindness to this world.

I thought it important to share this story with you. Thank you for your time.

Regards,
Andrei Pokrovsky




                                                                                           000044
 Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 44 of 72




Honorable William H. Alsup, U.S. District Judge:




My name is Daniel Gruver, a self-employed engineer and fabricator. I have known Anthony Levandowski
since late 2009 when he and I worked on the same project at Google Inc. After that I went to work for
him at 510 Systems, and after Google acquired that company Anthony was my manager for over four
years until I resigned from Google. When he started 280 Systems I accepted a job offer and began work,
again reporting to Anthony.

Throughout the years I worked with Anthony I was impressed with the teams he put together. He was
able to identify creative and brilliant engineers, but also built teams that supported each other and felt
like a community. When accepting jobs at 510 Systems and 280 Systems t he projects and technology
were compelling, but the deciding factor each time was the team, and their collective excitement and
energy.

When I started working for Anthony at 510 Systems in 2010 I was a very junior engineer and manager. It
would have been easy to correct and reprimand but Anthony took time to d iscuss and coach. I learned
how to make better technical decisions as well as how to scope and schedule projects and how to
motivate the team I was working with. I felt respected, and with Anthony's help and guidance grew
quickly in my capabilities and maturity.

Even as project and team size grew at Google, Anthony would take time to talk with me about career
and life goals and would coach me on not just my immediate task and role but also advised on
longer-term and larger lessons. As my career has progressed I've looked back on discussions we had
and realized the time and thought he put in to helping me develop a career.

Working for Anthony at times has been challenging, but those challenges came when I was being
pressed to be more creative, to consider more complex systems and to more diligently defend my ideas
with research and engineering rigor. There was always space for debate and disagreement without there
being conflic t. Anthony would push me to do my best because he felt what we were doing was
important, and believed that I was capable of creatively solving technical challenges.

In closing, I would say I view Anthony as a friend as well as a mentor, and I've benefited greatly from the
time we've worked together. He's shown an amazing ability to identify the most important challenge to
overcome, at the larger scale of approaching self-driving as a way to improve safety, and at smaller
scales determining the order in which to solve technical problems to most expediently work towards
improved functionality. His intensity comes from his excitement and desire to improve transportation.
I've appreciated all of the work we've done together and all of the time we've been able to spend
discussing and building teams and technology.

Thank you,




Daniel




                                                                                                     000045
       Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 45 of 72



                                  Hon. David Golchvater




                                             May 6, 2020

Honorable William H. Alsup, U.S. District Judge
San Francisco Courthouse, Courtroom 12- 19th Floor
450 Golden Gate Avenue, San Francisco, CA 94102

Dear Judge Alsup;

         I do not know if I should be honored or concerned that I have been asked by several people
to attest to their character as their sentence is being considered for a crime they committed;
concerned that I know people who have committed and been convicted of crimes or honored that
I have earned a reputation for integrity such that my recommendation may make a small difference
in the deliberations of the judiciary. Hopefully, it is the latter. Regardless of how often I have been
asked to provide this reference, this is the first time I have decided to stand up for someone in this
regard. The administration of justice is a solemn responsibility. Inserting my opinion as to
someone's character in the sentencing process is something I take very seriously. I am aware that
Anthony has recently plead guilty to one count of trade secret theft. I also know that you are
finalizing his sentencing soon. Anthony Levandowski is a person for whom it is worth standing
up and his character is worthy of your consideration.

         My name is David Goldwater. I am a lifelong Nevada resident. I was elected as a member
 of the Nevada Assembly in 1995 and served a decade. I chaired the Assembly Taxation Committee
 as well as the Commerce and Labor Committee. Today, I serve as an advocate in the legislative
 process. Additionally, among other endeavors, I serve on the Board of Advisors of the Discovery
 Children's Museum as well as a trained educational advocate for special needs foster children. I
 met Anthony at the Conswner Electronic Show in Las Vegas when he was working for Google' s
Project Chauffeur around 2009. I approached him as he was showing Google's autonomous
vehicle prototype at the show. Like nearly everyone who spoke to him, my first reaction was awe.
To see the future of transportation beginning to take form was inspiring. My mind jumped to the
practical uses of the car for industry and for me personally. I later watched this interaction with
hundreds of people as I became involved with autonomous vehicles. What struck me about
Anthony in that first meeting was how he pivoted any talk about "The Jetsons" or what people will
do in the car while it drives itself or what the scope and scale of commercial potential of AV might
be, to a passionate and sincere discussion about safety, about improving the lives of ordinary
working people, and about how autonomous vehicles will make the world a better place. I
subsequently spent hundreds of hours working with Anthony, so I know for a fact that his
sentiments were sincere. I recall specifically, being envious, not because of his skill set or God-
given intellect, but because his life was so full of meaning as he was able to apply his skills and
energy to the betterment of mankind. That was his passion. It was clear the first time we met and,
in the years since.




                                                                                           000046
       Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 46 of 72




        I came to fatherhood late in life. My children are 2 and 4 years old. I waited so long to have
a family because of how seriously I took the responsibility of being a father. When my son,
             was born, I asked Anthony to spend some time with me to discuss fatherhood. I
admired how he parented his sons. He was attentive, but not overbearing. Motivating without being
punitive. Most importantly, his boys were drawn to him and had an obvious closeness I wanted to
replicate in my own family. How was he able to do this with his work schedule and the stresses of
family? Anthony took my request seriously. He did not dismiss me or offer some cliche as a
response. He took the time to talk to me about making your kids a priority. He shared techniques
on engaging them in things they would be interested in doing. Most of all, he shared how there can
be no barriers between a close relationship with your child. After spending a couple of hours with
Anthony exclusively about fatherhood, I was struck by what he had shared. Here was a man
engaged in business and technology at the highest levels. He was someone who did not have
enough time to answer a text message from very important people. Yet, he took time to counsel
me and share his experiences because fatherhood was important. It was clear to me the closeness
I admired in Anthony' s relationship with his sons and the closeness I wanted with my own son
could not be faked. Those kinds of human relationships need investment of time, of character, and
of soul. Years have passed since Anthony's gesture, and I will be forever grateful for the time he
took and what he said. I can see the fruit of Anthony's work in his close relationship with his two
boys and because of him, I am on a similar path with my own children.

       Thank you for the consideration of my experience with Anthony Levandowski. Good luck
in your deliberations. Feel free to contact me ifl can be of assistance.


                                       Respectfully,


                                     ~a
                                       David Goldwater




                                                                                          000047
       Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 47 of 72




June 10, 2020

Honorable William H. Alsup
U.S. District Court for the Northern District of California
San Francisco Courthouse, Courtroom 12 – 19th Floor
450 Golden Gate Avenue, San Francisco, CA 94102

Dear Judge Alsup:

I am writing to you regarding Anthony Levandowski. I am aware that he has pleaded guilty to
one count of trade secret theft and that he will appear before Your Honor on August 4, 2020 to
receive his sentencing.

I am a licensed attorney of over fifteen years and began my legal career at the law firm of Ropes
& Gray in Boston, Massachusetts, after which I specialized in working with emerging companies
in both legal and business roles. I met Anthony in March 2019 and joined Pronto.ai as General
Counsel and Head of Strategic Communications. During that time, I worked with Anthony
professionally and also got to know him on a personal level. I am writing to provide some of my
observations of Anthony’s character as I hope these will be helpful in your determination of his
sentencing.

As a colleague, Anthony is hard-working, passionate about technology and enjoys mentoring
engineers. Anthony would spend many hours collaborating with the team to meet deliverable
deadlines. I recall over a weekend, Anthony drove out onto the highway to help a Pronto.ai
employee safely change a flat tire. At times when I was leaving the office late at night after a
long workday, Anthony would accompany me to my car.

Anthony takes his parenting responsibilities seriously and would consistently leave work on time
at the end of each work week to see his children. Outside of work, I observed Anthony to be a
caring, devoted father. At a beach picnic, he painstakingly read through the ingredients on food
items to make sure his son with allergies could safely eat from the picnic basket. He also
chaperoned the children over steep hiking trails and supervised them playing on the beach. On
another instance, Anthony wanted to teach his children the value of hard work and
entrepreneurship, and he helped them design and prepare a lemonade stand. He thoughtfully
explained how to create a successful business and he encouraged them to persevere with their
project.

Recently, Anthony wanted to support his community during the COVID-19 pandemic and we
shared thoughts about ways in which he could volunteer locally.

Thank you for your time in consideration of my observations. I hope you find them helpful.

Sincerely,



Ruth Kanfer



                                                                                         000048
  Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 48 of 72




7/20/2020


To the honorable William H. Alsup, U.S. District Judge,

I am writing to you on behalf of Anthony Levandowski. I am aware of his guilty plea to
one count of trade secret theft. I also understand he is nearing the sentencing for this
crime.


I am an engineer, similar to Anthony, who has been involved in technology develop-
ment throughout the last two decades. Our paths have crossed twice now; four years
ago when I was an early employee at his robotic trucking company Otto, and more re-
cently last year when we teamed up at his new company ProntoAI.

Our first meeting was unusual, but typical of Anthony. I had been working on a com-
plex engineering project for two years that had been struggling to make progress. On
meeting, we didn't exchange pleasantries or make introductions. Instead he immedi-
ately took me for a ride in his newly outfitted robotic truck, talking at length about the
core innovations his team was making. He described his ideas on scaling the project
responsibly and the societal transformation it could bring. His new company was in its
infancy, but his team had already made significant progress through elegant, novel de-
signs. I left that first meeting astounded - his small team had accomplished more in
weeks than my organization had in two years. His enthusiasm and drive were infec-
tious, and I joined the team right away.

I was not alone. Many friends and colleagues have sought out working with Anthony,
whether in his time at Google or companies he founded like Otto and ProntoAI. Beyond
his technical skills, Anthony has a talent for finding talented engineers and bringing
them together united in a common mission. More so, the engineers he finds are often
inexperienced and/or overlooked in some way. And this is where Anthony shines. He is
at his best when mentoring, coaching or inspiring these individuals. He prioritizes the
individual, often dropping everything when they are faced with tricky problems.

In very short time, under Anthony's leadership, we were able to achieve great feats of
technology progress. In 2016, we teamed up with the Colorado Department of Trans-
portation to produce an enduring technology demonstrator, a 120-mile drive in an au-
tonomous truck, that is still heralded today.




                                                                                      000049
   Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 49 of 72




Since our first meeting, I've gotten to know and understand Anthony better. Among the
hundreds of engineers I have worked with closely, he is unique in the breadth of skills
he has. He is seemingly good at everything, whether it's brainstorming new ideas or
grasping intricacies of new technologies. He is uncommonly brilliant, and highly capa-
ble. He is also humble, aware of his failings, and works incredibly hard. I believe him to
be not only one of the best engineers I have worked with but also an excellent human.

In building his new company ProntoAI, Anthony was relentless in improving what he
saw as his personal failings. He would often go over his time at Otto with me in detail,
trying to understand what went well and where he had come short. In the face of great
deal of legal stress, he built his new organization carefully and diligently. Every element
of that organization was built professionally, from the caliber of the executives to its
adherence in good governance and process. And, as is typical of Anthony, the team of
engineers are motivated, imbued with purpose and once again pulling off feats of
greatness.

Anthony is a unique individual possessing of strong charact er and traits. But he is nei-
ther a hero nor a press caricature. Instead, after years of working with him I view him,
as many do as such - a great teammate, an exceptional leader, a reliable friend, and
an inspiration. My hope is in his sentencing, he is given as much opportunity to do
what he does best; improve our society through breakthrough application of technolo-
gy.

Respectfully yours,
Eyal Cohen




                                                                                       000050
        Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 50 of 72



Honorable William H. Alsup, U.S. District Judge -



Your Honor, my name is David McConnell. As a technology professional and friend of Mr. Anthony
Levandowski here in the SF Bay Area, I wanted to submit my recommendation for Anthony and
appreciation of his positive contribution to the United States of America.

I acknowledge, as he does, that he made a mistake and has pied guilty to one count of theft of trade
secrets. Also, I understand that he will be sentenced on August 4th by yourself.

Professionally, I've known Anthony for over 20 years. We met when I was an engineering manager for a
major US company and he was just a kid at UC Berkeley. From the beginning you could tell that he (and
his brain) were special. He would envision the future and talk about how he thought specific new
technologies might be leveraged together to create a new world . This by itself is pretty rare. The truly
remarkable and unique thing about Anthony is that he then sets about creating and doing what is required
to bring it to life. Using a blend of engineering and business acumen, he pulls together financial backing,
personally leads engineering teams to solve problems never before tackled, and finally creates this new
world that benefits mankind and the United States. The Ghostrider autonomous motorcycle, which is now
in the Smithsonian, that he built for the US government's Defense Advanced Research Projects Agency
(DARPA) is a great example. Furthermore, his technical leadership in creating new technologies and
blending them into a complex system has led to the birth and acceptance of autonomous vehicles. We
are only now starting to see the fruits of that labor. Our children and grandchildren will experience a safer
life and work in brand new careers as a result of Anthony's ingenuity and hard work.

Personally, Anthony is generous and welcoming. He has had my family over for birthday parties.
Additionally, I have stayed over at his parents home where I've enjoyed time with his greater family.
These events are always filled with friends and family that love and respect him.

For my American daughter's sake, and other children around the world, I kindly ask you to be lenient in
your sentencing for Anthony. Please let Anthony get back to what he does best as soon as possible,
which is changing the world with complex technology for the betterment of the world and the advantage of
the United States of America.




Sincerely,

     ~ \ ~( ' ~
 avid McConnell




                                                                                                000051
       Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 51 of 72




Honorable William H. Alsup, U.S. District Judge

My name is Abby Wuestenberg. I am Max Levandowski’s girlfriend. I have known Anthony
Levandowski for the past four years while I’ve been in a relationship with his brother. I
understand Anthony has pleaded guilty to one count of theft of trade secrets. I am writing today
on Anthony’s behalf to share my observations on his character.

Over the years, I’ve been on the receiving end of Anthony’s generosity and have had the
privilege of witnessing his unique parenting style.

I believe Anthony Levandowski is an incredibly generous person. He has selflessly offered
resources and support to Max and me as we worked to establish our lives in the Bay Area. In
2018, Max and I were cramped in a too-small apartment with a new rambunctious puppy. We
were unhappy, overwhelmed, and stressed. We were stuck in the lease for another year and
unable to break it early. Anthony had recently moved out of a three-bedroom home in Oakland
where he still held a lease. Knowing our frustrations, Anthony offered to let us move into his
place rent-free instead of filling the rooms with paying tenants.

I remember being shocked by the offer. It seemed too good to be true. I thought there must be
some give-and-take involved and I just didn’t know all the details. But, it really was that simple.
Anthony didn’t think twice about the money he would be forgoing; it literally never came up in
conversation. That’s the kind of person Anthony is. He acts with generosity without effort,
without realizing he’s even doing it.

Anthony’s parenting style has always impressed me. He encourages thoughtfulness,
self-discovery, and autonomy while providing a safe environment for his two boys to grow. The
first time I noticed this style was in 2017 while I was staying with the Levandowski family for a
weekend in Tahoe. It was a snowy winter day and Anthony’s older son,             wanted to go
outside, but he refused to wear a jacket. While           grandmother started to engage in a typical
adult-child negotiation, Anthony calmly gave          permission to go outside without the jacket to
test the chill and then chose for himself whether the jacket was needed.         stepped outside
for barely a minute and came right back in to grab his coat. There was no fighting, no whining,
no crying.

Anthony is raising his two sons to be strong, inquisitive men. One day when I have my own
children, I’ll certainly be taking a few pages out of his parenting book.

Thank you for taking the time to read my thoughts.

All the best,
Abby Wuestenberg




                                                                                          000052
Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 52 of 72




                                                                               Erik Kampmann
                                                                                                        •




 District J udge WI iiiam Alsup
 San Francisco Courthouse, Courtroom 12 -
 19th Floor
 450 Golden Gate Av nuc,
 San Francisco. CA 94102




 To the attention of Honorabl William H. A l up, U.S. District Judge



 Dear Judge,



         My name Is Erik Kampmann. nd I have been friend s with Anthony as long as I can
 remember. I'm currently ba d In Bruss ls, Belgium with my nancee and my two years old son.
 I've been working In th broadcasting ndustry for the past ten years.

 First of all , let me apologize for the possible m stakes In thl letter since Engl sh s not my first
 language.

 I've never written lo a Judge before, let alone about a good friend tangled up In such a high
 profile case so far away from my world. When Anthony's family reached out to me and asked
 me If I wanted to write a letter, I did It without the slightest hesitation.

 What can I write about Anthony ?

 We became friends through our mothers when we were Just kids In Belgium; five years old I
 belleve I was when I met him. Anthony was a couple of years older which at that age seemed
 like ten, and I looked up to him kind of like an older brother since I only have a twin sister. Max,
 his younger brother was a couple of years younger so we were a good mix all together. They're
 like family, they were not chosen but Just happened.

 Anthony left for the US when he was a teenager, but we remained dose and met every time he
 would come back to Brussels. I would listen In awe about his life In California (we have 250
 days of rain here In Belgium every year) and all the different amazing projects he was working
 on.




                                                                                      000053
Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 53 of 72




                        th our world          ry                    no de about th SIi con
V                      v r th    or            ly                   h b n er zy for m 10
r                      Int rn lion I                                gullty.

                               bout Ant                      w        nty y        ·        rou h
                               Wlthoul                      d,         y In                 ml ,
                               r two m                        ,        with                  r
                                     llm                     y su rroundln                 told
                                     roJ c                     tin   house                 o Ju
                                     -win s                th of us. or co                 nt
                          an         bout

I lso ot to m l nd pent time w th the am zln p ople Anthony work d with at the t me.
Th y o       m 'Ghost Rider' (the autonomous motor bike), and seeing this with my own y             ,
on top of th oth r projects they were working on, was like sc nee fiction for me. I was In
oomp l         . To this day, that summer will r main engraved In my memory as one of th be t.
           tog th r to LA, San Diego, Napa, quite a change of scenery from Brussels as you can


 Although obvious today, this experience help d me understand at the time that the environment
 and th people you surround yourself with are key for self growth in any area of life, and for this
 I'm grateful to him. I consider myself lucky to have crossed paths with Anthony and still be In his
 orbit.




 Respectfully yours.




                                                                                    000054
       Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 54 of 72



July 21, 2020

Jason DeCook




Honorable William Alsup, U.S. District Judge
San Francisco Courthouse
450 Golden Gate Ave.
San Francisco CA 94102

Honorable William Alsup,

I feel compelled to write to you today to offer my simple take on Anthony Levandowski, who is to
be sentenced by your court on August 4th, 2020 after having pled guilty to theft of trade secrets.

I first met Anthony about 2 years ago through his immediate family. I know him in a personal
capacity and have spent time with him on numerous occasions. I’ve watched him teach his
boys and explain how the world works and have only observed a gentle, decent and considerate
man.

I have personally experienced his generosity, and the profundity of it made a distinct memory
that will remain with me always. A little over a year ago I experienced a series of personal
setbacks that left me in an impoverished state without many options. I lost the home I had lived
in in Emeryville for a decade after the owner moved to sell it and managed to create a
circumstance that forced me to evacuate the premises with less than a week of time to prepare.
I work as a carpenter making furniture and a building on the property served as my business’
shop space. Losing this home and the shop interrupted not only my living situation but also my
ability to conduct business. Anthony found out about this happening to me and without
hesitation offered to let me move into a condo that he was renting near me but not using at the
time, as well as allowing me to use the garage below the unit to store some of my larger
furniture. I ended up staying in the condo he was renting for about 3 months. He did not ask
me for any amount towards my time either. His doing so afforded me the space and time to find
a new place of my own.

Just this instance of his care and generosity was so reassuring for me and would have been
enough to sit and write to today on his behalf; but there is more.

About 6 months after getting settled in my new home, my only vehicle, a F350 service truck,
was stolen from the Home Depot parking lot. This truck was the type with a full set of locking
cabinets surrounding the bed, and each of the cabinets were filled with my most used tools.
Within a day of this theft occurring, Anthony again reached out to ask how he could help. He
offered to let me use a full-size truck that he was not using. Again his consideration and
availability meant the world to me.

Through all of these actions and from what I’ve observed in his interactions with others I feel it is
absolutely imperative that the court should know about his good nature and humanity. The
portrayal of him as a public figure in no way matches the good and decent person that I’ve
experienced.




                                                                                          000055
                                                                Doc ID: ded1b14effa565388356811b760292b6159d1bb7
      Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 55 of 72



Honorable Judge Alsup, I hope that you will take this simple recounting of my experiences with
Anthony Levandowski into consideration and to his benefit. Thank you for taking the time to
read my words.

Sincerely,




Jason DeCook




                                                                                     000056
                                                            Doc ID: ded1b14effa565388356811b760292b6159d1bb7
       Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 56 of 72


                                                  Jeff Ogren




July 24th, 2020

Ref: Sentencing of Anthony Levandowski

To the Honorable William H. Alsup, U.S. District Judge,

My name is Jeff Ogren and I'm writing to you regarding Anthony Levandowski. I'm aware that he has
pleaded guilty to one count of trade secret theft, and that he will appear before you in August 2020 to
receive his final sentencing.

For context, most of my career has been in and around the transportation and logistics industry co-
founding some of the most forward thinking startups and companies such as Trucker Path and Uber
Freight. Prior to Uber I met Anthony in 2016, who played a positive role in both my life and career. I'm
hoping to tell you a few things about Anthony's character that you might find helpful in your
determination of his sentence.

Anthony contributes to a large part of my success today. He believed in me from the very first time we
talked and gave me an opportunity to join his team at Otto which was acquired by Uber. Everyone I know
that was part of his team had the utmost respect for him as a friend and colleague. He has been an
amazing mentor and has taught me to work hard and treat others with respect. I saw this firsthand during
my early days at Uber. He always listened and put others first resulting in an amazing work environment.
I have also been impressed by the kind of father he is to his kids - even during intense working days and
long hours, he'd allow his kids to hangout with us. It was pleasantly surprising to see his sense of care and
responsibility to them balancing both parenting and his career (a thing that is less common for a
successful engineer in SF).

Furthermore, as time went on and the accusations began against Anthony he continued to press on with
his passions and have a positive mindset. He's always been determined to invent things so that it might
have a positive impact on society. Not just me, but I know he's encouraged many others like myself to
strive for excellence. When asked to join his most recent company Pronto, he was first very clear and
upfront about the status of the legal activities he was enduring and didn't shy away from any of it. A lot of
people in this position with this kind of talent and status would be bitter with a chip on their shoulder,
and arrogant thinking the world owes them a favor. Not Anthony, he is one of the most humble human
beings I have ever met and continues to impact myself and others positively.

In summary, I believe Anthony plays a valuable and highly impactful role in society and it would be a
shame for his contributions to be put on hold. Not only is he a highly-skilled innovator, he is a good
friend, a humble leader, and an incredible father.

I hope this letter has brought more clarity on Anthony and the experience I have had with him.

Sincerely,




                                                                                               000057
       Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 57 of 72




Prashant Chouta                                                                              May 29, 2020




Honorable William H. Alsup, U.S. District Judge:



I’m writing to you about Anthony Levandowski. I know that he plead guilty to one count of trade secret

theft and you are making a decision about his sentencing this August. I thought it would be good to tell

you what I know about him as you are preparing your decision.



I’ve known Anthony since October 2016 when I started working at Otto/Uber. Prior to Otto, I had spent

many years at Apple helping scale and launch several generations of iPhones and other products. My

professional background is in product development and operations; an opportunity to do the same and to

learn about self-driving vehicles attracted me to Uber. Prior to Apple, I led global technical teams at

MacDermid Alpha Solutions for eight years.

I am currently advising a Boston based biotech startup that is developing test kits for Covid19.

My educational qualifications include an MBA from the Haas School of Business at Berkeley, M.S. in

Systems Science and Industrial Engineering and an undergraduate degree in Mechanical Engineering.



I first interacted with Anthony a few days after my start date – I had drafted an elaborate protocol for

validating a product and developing a vendor base to launch at scale. Naturally, there was some resistance

from the mostly ex-Google team who were used to a certain way of designing, validating and building

products. These protocols could potentially delay key milestones, and the team escalated this to Anthony

to mediate. Anthony engaged the conflict in a very professional, unbiased way, listening to the passionate

arguments and finally decided on adopting my new proposals. This episode highlighted his ability to

break away from tradition, adopt new ideas and convince his team to do the right thing.




                                                                                                   000058
       Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 58 of 72




Equally impressive was the culture at Otto – everyone at Otto was very excited about the group’s mission

to make the roads safer through the introduction of autonomous technology, and Anthony kept the team

highly motivated, constantly reminding us why we were doing our work. He is someone who really loves

improving road safety and is passionate about autonomous vehicle technology.



Since he left Uber, we have spoken a few times about new business ideas, and I could see his interest

spike up at the sound of having a positive effect on society. These were radical ideas completely

unrelated to autonomous vehicle technology.



I have known Anthony as a colleague who can inspire people to do their best and stand by them through

their darkest hours. He is also a passionate father who cares about his children and their education.



I immigrated to this great nation in 1998 and have deep respect for the judicial system. I hope the context

I provide here will help in making a decision on his sentencing.



Respectfully submitted,




Prashant Chouta




                                                                                                 000059
       Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 59 of 72



May 18, 2020

To the Honorable William H. Alsup, U.S. District Judge,

I’m writing to you about Anthony Levandowski as I am aware that he plead guilty to one count of trade
secret theft and that you are making a decision about his sentencing this August. I am currently serving
as the west coast agricultural real estate portfolio manager for Wells Fargo’s Wealth Investment and
Fiduciary Services division. I am 44 years old, married for 21 years, have three kids, and am actively
involved in my church community.

I previously worked with Anthony in various capacities over a decade as I led capital raising and investor
relations activities for a start-up company in which he was a major investor. Ultimately, as CIO of the
company, I sat in board meetings with him, reviewed his personal financials, and interacted with him on
deal structuring and negotiations. I am not Anthony’s “friend” per se, and we’ve not interacted socially,
so this letter isn’t coming from that bias. However, I do hope that the court will be lenient.

My perception of Anthony is that he’s brilliant, ambitious, creative, and brave. My practical experience
proves that he built companies based around innovative ideas with tremendous potential to positively
impact humanity – self driving cars and modular housing. He didn’t spend his wealth on a flashy
lifestyle, rather he plowed it into the mission. The modular housing company for which I worked
attracted a cadre of caring, decent, and talented idealists; Great people organized around great ideas.
We had a professional team of about 65 in the Bay Area, and about 200 factory workers in the Central
Valley organized by the Carpenter’s Union. My 5-person family thrived on what Anthony seeded.
Directly and indirectly, Anthony’s unique capabilities paid for mortgages, schooling, family vacations,
healthcare, and retirement savings. Consider the effects on all those people across his enterprises and
respective employees! Further, the work we were doing was important, with the goal of providing
abundant, low-cost, and high-quality housing. Anthony has accomplished much good.

It is important to note, that in all my time working for Anthony, I was never asked or encouraged to do
anything illegal, unethical, or immoral. We faced difficult and ambiguous decisions with a forthright and
truthful culture.

So I argue vigorously that the world needs people like Anthony; Maker’s, visionaries, risk-takers. The
alternative is entropy. If mission-driven entrepreneurs are punished rather than encouraged, we are all
diminished.

Please let me know if you have any questions about the content of this letter. I am pleased to share my
perspective to the degree it helps you flesh-out your perspective in taking this decision.

Regards,




Steven Orchard




                                                                                               000060
       Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 60 of 72



                                                                                               July 24, 2020

                                                                                         Jennifer Porterfield



Honorable William H. Alsup, U.S. District Judge
San Francisco Courthouse
450 Golden Gate Ave.
San Francisco CA 94102

Honorable William H. Alsup,

My name is Jennifer Porterfield and I’m writing about Anthony Levandowksi. I understand he pled guilty
to theft of trade secrets and will be sentenced by your court on August 4, 2020. I would like to offer
some insight to Anthony’s character as a friend to me, a partner to my good friend Victoria, and a father
to his two boys.

I am good friend of the Levandowski family, and when Anthony’s cousin, Gabriella, hosted my 40th
birthday at her parents’ home in Saint Helena, Anthony graciously offered for my guests to use his
nearby house so they would not have to drive home after the party. He offered this without yet meeting
me, and it was a kindness and generosity that struck me.

Shortly after my birthday, Gabriella introduced Victoria to Anthony, and “the rest is history” as they say.

From the very beginning, I was taken with how kind and thoughtful he was. When it was time for
Victoria and the boys to meet, Anthony took great care to ensure that the boys felt secure and their
questions about this new person entering their lives were answered, and that Victoria was respected
and comfortable in her developing role as a stepmom. Today, they all live together in Sausalito and their
home is full of love and laughter. I strongly believe this is because of the thoughtfulness and care that
Anthony took in those early days to merge their lives together.

I’ve observed at countless family and social events how Anthony is as a father, partner, and friend. I can
honestly say that, despite all that is going on in his world, he remains an exceptionally loving, present,
and attentive father. As a friend, he’s someone who cares deeply about people and will go to great
lengths to make them comfortable and to offer up any kindness to help them.


Honorable Judge Alsup, I hope this gives more personal insight into Anthony’s character while
deliberating his sentence. If you have any questions about this letter, I’m happy to provide more
information. Thank you for your time.
Sincerely,
Jennifer Porterfield
Sincerely,
Jennifer Porterfield


                                                                                                 000061
Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 61 of 72




                                                              000062
Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 62 of 72




                                                              000063
      Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 63 of 72




To Judge Alsup:

Thank you for taking the time to read this letter, written on behalf of Anthony
Levandowski. As his cousin, I have known Anthony my entire life and have always been
amazed at the ingenuity and creativity he has shown to turn our dreams into reality. His
focus, determination, and imagination are unparalleled. Anthony's contribution to the tech
world has been insurmountable, but I believe having his punishment be spending time
incarcerated would have an adverse effect on the advancements he has made, bringing us
into the future.

I truly believe that community service would bring an opportunity to Anthony and to the
nation that would continue to use his talents, but also teach him lessons that will guide him
for the rest of his career and his future.

Thank you for your time and consideration.

Sincerely,
Meredi Metz




                                                                                   000064
Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 64 of 72




                                                                    000065
Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 65 of 72




                                                              000066
         Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 66 of 72



To the Honorable William
Alsup United States District
Judge
United States District Court for Northern California


My name is Eric E. Allaer. I am a Belgian retired industrial engineer, a close friend of Anthony's

mother. During my career I met gifted design engineers in combustion, signal processing, and

aircraft design.

None of them combined the academic knowledge and pioneering approach like Anthony.
I met Anthony for the first time in California (I worked for the European district of an American
company based in San Diego) during the 2005 DARPA Grand Challenge. I was impressed by his
autonomous motorcycle "Ghost Rider," a compact package that incorporates small size optic sensors,
fast image processing, sophisticated terrain mapping and two wheels vehicle stability control.
A genuine “tour de force” despite Anthony's modest cash resources.

During his tenure as Google engineer I met Anthony in Brussels when he was negotiating the
best possible price for a fleet of cars. These General Motor cars (Opel in Europe) matched the
Google Street multi sensor antenna interface for an elegant, efficient, and cost-effective solution.

We met several times in Brussels with his partner and child. Anthony is very family oriented, an
excellent father and a generous person. He is always ready to help others and contribute to their
wellbeing.

Anthony is a bright engineer, he has proven it many times, always starting again from scratch.
Over the last few years, Anthony’s reputation and financial situation have suffered a great deal.

I believe that Anthony has a great deal to contribute to the world through his work, which benefits
society as a whole. I therefore ask you to consider leniency when you sentence him in August.


Many thanks for your attention.

Respectfully,




Eric E. Allaer Ing, M.Sc.




                                                                                           000067
      Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 67 of 72




                                  Daniil and David Liberman



                                              |

July 26, 2020

ATTN: The Honorable William H. Alsup,
U.S. District Judge

Ref: Sentencing of Anthony Levandowski

Dear Judge Alsup,

We are brothers, David and Daniil Liberman, writing to you regarding Anthony Levandowski.
We’re aware that he has pleaded guilty to one count of trade secret theft, and that he will
appear before Your Honor in August 2020 to receive his final sentencing.

We’re serial entrepreneurs and currently the Directors of Product Science at Snap Inc.. In 2016,
we moved to the United States to develop the business of a company we co-founded - Frank
Money Inc. The company’s mission was to create a tool that would allow for non-profit
organizations to take on the utmost level of transparency with their donors and share
information with each other on the most effective ways to achieve a positive social impact. Frank
Money is also regarded for organizing a philanthropic competition in which the awarded $1M
proceeds go to Hack Club (501c3 nonprofit), helping kids in hundreds of schools across the
country learn how to develop expertise in software engineering.

We met Anthony in 2017 at a special event organized by the Founders Fund, which annually
brings together the most interesting innovators of our time who work on technologies that can
significantly transform the world and lead humanity to greener pastures.

Before we met, we closely followed his work and initially he caught our eye when developing the
first of a kind autonomous motorbike called GhostRider in 2005. Since then it was evident that
he is one of the most compelling inventors of our time.

Ever since we first met with Anthony, he has shown a genuine interest in our work and
volunteered to help solve some of our greater problems, without any craving for personal gain.
Since then, he has consistently advised us on our projects, often spending even half a day in
brainstorm sessions. His contributions are simply invaluable. Communicating with different
peers, we've heard nothing less than the same level of gratitude for Anthony’s support.




                                                                                      000068
       Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 68 of 72




It is an honor to avidly follow Anthony’s continus work in the development space of robotic
systems. His meticulousness, unprecedented level of knowledge and undying passion for
problem solving in industrial efficiency will not only support our economic growth, but also
contribute to human progress.


We kindly request you consider this honest sentiment in support of our dear friend Anthony,
when finalizing the framework for his conviction.


Sincerely,
Daniil and David Liberman




                                                                                        000069
Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 69 of 72




                                                              000070
Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 70 of 72




                                                              000071
Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 71 of 72




                                                              000072
Case 3:19-cr-00377-WHA Document 88-1 Filed 07/28/20 Page 72 of 72




          LETTER FILED UNDER SEAL




                                                         000073-000074
